         Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 1 of 188



                             DECLARATION OF UGO DIRIBE
                                Pursuant to 28 U.S.C. § 1746
I, Ugo Diribe, have personal knowledge of the facts and matters set forth below. If called as a

witness, I could and would testify as follows:


         1.    My name is Ugo Diribe. I am over the age of twenty-one and I live in Katy,

Texas.

         2.    In approximately March 2019, I was on YouTube watching videos about stock

trading and I saw many advertisements for a company called RagingBull.com LLC (“Raging
Bull”). I had never traded before and I decided to click on one of their advertisements and

watched a video with a man named Jeff Bishop who is the head of Raging Bull.

         3.    Jeff Bishop said he had a lot of trading experience and that he made millions

trading. The video showed him and other Raging Bull traders flying on private jets, driving

flashy cars and living the high life. These Raging Bull traders talked about how they have made

millions of dollars trading from home using their methods. They explained that trading was their

ticket to freedom and out of the traditional 9 to 5 workplace. They talked about how they had

been in the grind of the 9 to 5 job and could not afford to pay for things until they found this

escape route—this ticket to a better life.

         4.    The traders in the videos also explained that because trading can be difficult for

new people, they would do all the hard work, like research and technical analysis, and send their

paid subscription holders real-time alerts for when to buy and sell the stock or option. They also

promised that subscription holders would have access to online classroom materials and a chat
room. Jeff said that his strategies can help people supplement their income. Jeff also said that he

published a book and that impressed me. Jeff said that the book teaches his secrets on how to

become a successful trader. It was free, so I downloaded a copy of it. I read the materials and

then decided I wanted to sign up for the service so that I could receive the real-time alerts, have

access to Jeff’s online video lessons, and access the chat room.



                                                 1

                                                                                   PX 7, 308
        Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 2 of 188




       5.      Jeff’s book was about the basics of options trading.          The book contained

definitions of options, discussed different types of options and options trading rules. The book

was helpful on a basic level and it laid a foundation, but I still needed training and practice to

learn how to trade. I also watched some of Jeff’s online videos. These videos showed high-level

examples of trading, but did not teach a specific strategy or day-to-day steps that I could follow.

I received some information from the videos, but I did not get better at trading or ultimately

succeed in my trading with the book or the videos.

       6.      On March 15, 2019, I signed up for Weekly Money Multiplier. I was impressed by

Jeff’s track record of winning trades, and I liked the fact that he said it was for people new to

trading. Jeff made it sound like it would be very easy for me to use the service. He said he does

all the hard work, sends us the “set-up,” and tells us when to enter and exit. All I had to do was

watch for the buy and sell alerts and make the same trades. Raging Bull charged $1497 on my

credit card for a year of service. Jeff said that we would be able to cover the subscription cost

with the profits from the trades we would be making using his service.

       7.      After I signed up for the service, I started to receive buy and sell alerts from Jeff

Bishop. I was not able to make the money that Jeff was stating he was making. I was losing

money on these trades. Jeff also did not teach me how effectively to manage my risk on these

trades. I could not purchase at the price Jeff alerted us to and traded on. I believe that Jeff was

buying into a position at a cheap price and then sending out the alert. It seemed to me that once

his subscribers purchased, Jeff made money on the backs of everyone else because subscribers

like me who were following his trades drove up the demand and price of the stock or option. I

lost approximately $8,000 trying to follow Jeff’s alerts. I often noticed that when I would try to

follow his recommendations, the price would go up before I could buy and then would go down

again before I could sell.

       8.      After I signed up, I was bombarded with marketing emails every day from Raging

Bull, the company that owns Weekly Money Multiplier. One of the emails I received advertised

a service called Option Rocket by a trading expert named Kyle Dennis. The email advertised a

                                                 2

                                                                                    PX 7, 309
        Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 3 of 188




webinar about the service. On April 21, 2019, I registered for the webinar that was scheduled for

April 25. Kyle Dennis talked about how he became a millionaire trading in the stock market and

that he was focused on biotech stocks. Kyle said that his service offered trade alerts. Kyle

promised he would do all the hard work and send out trade alerts to all of his subscribers so that

we could make the same trades he was making. He said that this was a great service for

beginners and we did not need to have any experience because we could just follow what he

does. This was similar to Jeff Bishop’s service, except Kyle Dennis said that his Option Rocket

service comes with what he called “Mortal Lock” trade alerts and he guaranteed a 400% return

on his first Mortal Lock options trade. He said that for that night only, the service would be

discounted to $1997. In the email advertising the webinar, he specifically said, “I guarantee

you’ll make more than $1997 with this one trade! Then, the rest of your profits are all a bonus.”

Attached as Attachment A is a true and correct copy of the email and a few screenshots from the

webinar.

        9.     On April 25, 2019, I decided to sign up for Kyle Dennis’ Option Rocket service.

Raging Bull charged $1997 on my credit card. I signed up because Kyle made it sound like I

would be missing out on huge wins and he was guaranteeing huge returns on his trades. Kyle

made a powerful impression on me and exuded confidence in his trading abilities. I really felt

like I could make the kind of money he was making with his service. I received the invoice and

it listed out the various items that I would receive with the service. For example, it says that I

would receive selective trade alerts, detailed reports and key findings, access to the options video

library, access to his live streaming portfolio, the “C.A.S.H out system – 100% wins…the

weekly paycheck,” and Option Rocket. Attached as Attachment B is a true and correct copy of

the receipt.

        10.    On April 28, 2019, Kyle sent an email answering some questions he received after

his webinar on the Option Rocket service. The first two questions were about how much time

subscribers needed to commit to the service and how much money subscribers needed to start the

program. In terms of time, Kyle answered by stating, “To be honest, very little. I’m doing the

                                                 3

                                                                                    PX 7, 310
           Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 4 of 188




work for you. I’m sending you my trades after doing the research. From there, I’m bundling

everything up for you so that you have all the information you need to make your decision.

Depending on how fast you read and can take a position…maybe 5 minutes per day? This is

meant for the busy, working professional. I designed it as such and cater it to you (emphasis in

orginal).” In terms of money, Kyle answered by stating, “Same with the amount of time…VERY

LITTLE! You can do this with account sizes that are extremely small. Then you can scale

accordingly.” Then Kyle stated, “This really is the perfect service for those looking to get their

feet off the ground.      With 100% winners regularly, you can exponentially grow your

account…quickly. I do recommend a $500 account at minimum so you can be part of my

Mortal Lock guarantee, though (emphasis in original).” The last question was about the

performance guarantee. Kyle stated, “Now what I’m saying is this. If you take $500 and decide

to put it into this trade, I will guarantee that it goes up 400% and that you make $2000 (which is

the cost of the service).” Then he stated that if it does not, “I’m going to give you another year

to my service, absolutely free!” Attached as Attachment C is a true and correct copy of the

email.

         11.    After I signed up for the Option Rocket service, I continued to receive emails

from Kyle Dennis (from the email kyle@biotechbreakouts.com) advertising the Option Rocket

service.

         12.    For example, on April 26, 2019, Kyle wrote, “I told everyone last night…You

either win, or you win! And already, the C.A.$.H system is producing massive returns. That’s a

50% winner and a 100% winner already, and guess what? Now we allocate proceeds to THE

LOCK so that we can set ourselves up for 300…700…even 1500% returns! You need to be

part of this service. There’s no reason not to be! I’m guaranteeing YOUR performance, too!

(emphasis in original).” Attached as Attachment D is a true and correct copy of the email.

         13.    Between April 26 and May 2, 2019, I received many emails from

kyle@biotechbreakouts.com advertising the Option Rocket service. Kyle switched from

guaranteeing a 400% return to an 800% return. I received an email that stated in part, “You’ll be

                                                4

                                                                                  PX 7, 311
         Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 5 of 188




amazed at how much better work is when you’re making additional income in as little as a few

minutes per day.” Kyle also stated, “My service though…its GUARANTEED! Mortal Lock

Trade…800% (minimum $250 to make $2000) or you get a free year! Start with this program,

because this first year is practically risk free. It’s the foundation and the building block to your

success.” There was also a customer testimonial in the email that stated, “I just started trading

full time as of September 1st this year after I was forced to retire from a 40 year career as a [sic]

Airline Pilot. Last week I was able to realize a profit of $78,000 – Nathan C.” Kyle closed

with “How does an extra $1000 or $2000 a week sound (emphasis in original)?” Attached as

Attachment E is a true and correct copy of this email.

         14.   On May 2, 2019, Kyle sent another email that stated, “Over the past week, I’ve

done all I could to show you the value of this service. If you ask me, I did more than deliver.

Most traders won’t hit a 100% win this entire year. I demonstrated how effortless it is with my

C.A.$.H system…you could’ve hit 7 with me in 4 trading days. Then a few 50% winners were

just for fun.” Then he advertised what he called “cash collectors” which he explained are

extremely selective picks called Mortal Locks. He went on to reiterate that he guarantees “that

$250 into this one trade will make you $2000 or you get a free year of service.” Finally he said

that the Option Rocket service was going to go up from $1997 to $3997 after midnight and the

Mortal Locks will not be included in the service after that time. In fact, those will cost $1000 a

piece.   Attached as Attachment F is a true and correct copy of the email. Attached as

Attachment G are true and correct copies of 18 other emails I received promoting the Option

Rocket service between April 26 and May 2.

         15.   I also received other marketing emails from Kyle Dennis where he boasted about

his winning trades and how his subscribers were also making money from Kyle’s trade alerts. In

one email, Kyle stated, “Today was one that you’ll never want to miss again. And one that you

wouldn’t have if you were a member of my service! Rather than type too much, let me show you

the 4 100% winners I locked in during the last 30 minutes of trading today. I’ll post the link to

join the Option Rocket here, because I can’t imagine why you wouldn’t want a piece of this.”

                                                 5

                                                                                     PX 7, 312
        Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 6 of 188




Other emails contained testimonials from other subscribers. For example, one email had a list of

testimonials, including “+600% on GE wow,” “I made around 800%+!!! Thanks Kyle!” “just a

cool 36k,” “cool 12000,” and “$6000+ on GE!!! And I’m at the gym!!!”                 Attached as

Attachment H are true and correct copies of these two emails and additional emails Kyle sent

about his winning trades.

       16.     On May 3, 2019, Kyle sent out the first Mortal Lock trade. He said he was

buying “250 NIO June 21, 2019 $6 calls at .20.” I understood this to mean he was buying 250

options contracts at .20 per contract for the company NIO and the options expired on June 21,

2019. The email also said that if we put $250 into the trade, we qualify for his guarantee that we

will make at least $1997 on the trade. If we do not make the cost of the service by the time the

trade is over, Kyle said we will get another year of the service for free. Attached as Attachment

I is a true and correct copy of the email.

       17.     During the time period of these option contracts, Kyle sent several update emails

to his subscribers stating that he was holding on to the contracts. On May 28, 2019, Kyle sent an

update that although the news around the company and the industry of electric cars was mixed,

he was still holding on to the contracts. During this time period, I saw half my account wiped out

and I had a feeling the trade was a big mistake, but Kyle kept advising us to hold the position.

He gave us hope through his emails, and he told us he was holding on to the contracts. Attached

as Attachment J are true and correct copies of the follow up emails from Kyle.

       18.     On May 29, 2019, I emailed Kyle Dennis and asked if there was any new

guidance on NIO and Mortal lock. I said, “23 days to expiry and a lot of money at risk.”

Michael from Biotech Breakouts responded by saying, “Kyle sent out an update yesterday for

NIO. You can review that email and see if it’s still a viable trade for you.” I had already lost

money and was hoping that it would turn around. Attached as Attachment K is a true and

correct copy of this email exchange.

       19.     On June 3, 2019, Kyle emailed and acknowledged that the NIO trade does not

look like it will be profitable. He stated, “To put it bluntly, this pick failed. My research was

                                                6

                                                                                  PX 7, 313
        Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 7 of 188




right, but…we had some REALLY bad timing. Now, we do have 3 weeks here to have some sort

of surprise news come out to remedy some of this trade, but this would be unlikely. I will be

holding my position for the next 3 weeks, since there is no sense in selling it for a cent just to

book the loss. Like I said, there is always a chance something amazing happens.” Later in the

email, he stated “I know you put a lot of faith into me on this pick and I thought I was going to

be 100% right. I have real money in this trade and I’m losing right along with you.” Then he

stated, “I’m closing in on $7,000,000 in career trading profits and I want you to be reassured that

we are going to battle back” and “I’ve booked thousands of winners over the past 5 years and

I’m pushing forward with some fantastic ideas.” Attached as Attachment L is a true and correct

copy of the email.

       20.     On June 10, 2019 Kyle sent another update stating that he was sticking with the

position for two more weeks. He said, “I am hopeful still, but it is not likely that this trade is

remedied.” At the end of the email he stated, “Now I’m off to do some more research to find

you another 100% winner.” Attached as Attachment M is a true and correct copy of the email.

       21.     On June 17, 2019, Kyle sent an email about NIO and the mortal lock trade. The

subject line said “Option Rocket: Final NIO Update and Instructions Coming!” Kyle said, “As

promised, we will have a NIO update every Monday until the end of the position. So here’s the

nitty gritty…The play obviously did not go as I planned. There were several reasons as to why it

didn’t work out, which I highlighted in my report a few weeks ago. I will be working extra hard

for you to make up for this call that didn’t work out, and recouping those losses as quickly as I

can. There hasn’t been anything notable to report on since last week and it’s looking like the

position will come to a final close this Friday.” Kyle then went on to say, “On Monday, I will

give you instructions on how to take advantage of the guarantee. You will need to simply call in

and talk to one of our VIP team leaders. They will take care of you!” Attached as Attachment

N is a true and correct copy of the email.




                                                7

                                                                                   PX 7, 314
        Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 8 of 188




       22.     The trade turned out to be a disaster. I lost approximately $12,000 trading with

Kyle on this one mortal lock trade. Other subscribers were also talking about the money they

lost in the chat room.

       23.     Aside from the mortal lock trade, Kyle also sent out alerts for other trades he was

making. I tried to follow his alerts, but I found that by the time I received the alerts, the prices

were higher than the prices Kyle claimed he spent on the trades. I still tried to make the trades

even though I could not get in the trades at the prices he sent on the alerts, and I ended up losing

approximately $4000 with Kyle’s trades. I realized that I was not getting any value out of the

service because the alerts were meaningless. It seemed like all the alerts did was drive up the

prices so Kyle could make money by using us as pawns. I felt that I was always playing catch up

because I could not make the trades at the same prices. Like with Jeff Bishop’s service, it seemed

to me that because he was sending out the alerts after he purchased, and his subscribers

purchased once they received the alerts, the subscribers were pushing up the stock prices and

Kyle and Jeff were the ones making money off the trades.

       24.     Since the alerts were an important piece of the service to me, I sent Kyle a

message on Messenger and asked him if it was possible for him to share the information about

the stocks he was monitoring before he made the trades so that we could monitor those trades,

prepare ahead of time, and buy at the same time. I told him “I’m not usually able to get in on the

prices on your alerts. Meaning I have sustained losses where you made 100% in many cases.”

Kyle sent a message back saying that he cannot do that because it is illegal for him to do that. I

did not understand that. He could have just told us the stocks he was monitoring and the prices

he was looking to trade at. I believe he just wants to use everyone else to drive the prices up for

himself. I began to realize that for the kinds of stocks and options that Kyle and Jeff were

recommending, the timing of these trades was critical because these securities were volatile and

their prices could plummet within a few days or even a few hours. So, if you bought while the

price was at its peak or held onto the stock or options for too long, you could be left with



                                                 8

                                                                                    PX 7, 315
           Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 9 of 188




crippling losses. Attached as Attachment O is a true and correct copy of the text message I sent

to Kyle and his reply.

       25.      I tried to cancel my Option Rocket subscription online, but I was not able to do

so. There was no provision for cancelling online. There was no link or instructions online

telling me how to cancel. In addition, Raging Bull kept the credit card I paid with on file and I

could not delete it from their website. I tried to call and cancel and the phone rang for a long

time. When someone did pick up, I was put on hold for a long time. I was not able to get

through to anyone until I called the sales number as if I was a new customer signing up for a

service.

       26.      Finally, I reached a sales representative named Jeff. I told him that I wanted a

refund of the Option Rocket subscription, since I had paid $1997 for the service and lost the

majority of my account from his Mortal Lock trade. Jeff told me that Raging Bull does not issue

refunds. I then asked if Raging Bull could transfer my money to my Weekly Money Multiplier

service and he said I could not apply the money I spent on Option Rocket towards Jeff’s service.

He told me that I would forfeit my subscription fee if I decided to quit Option Rocket even

though it had only been approximately two months since I signed up. I was very upset. To

placate me, Jeff proposed a “lifetime” membership for Weekly Money Multiplier. He said if I

decided to upgrade my account to lifetime, I would only have to pay $250 at renewal time in

March 2020 and not the full fee I paid originally. I declined the offer.

       27.      It was not until a few weeks later, on August 1, 2019, that I discovered that

Raging Bull billed me $999 in July 2019 for a Weekly Money Multiplier Lifetime Upgrade and

an accompanying trial period without my authorization or consent. They also reset my account

subscription for Option Rocket making it appear like I had a brand new account for Option

Rocket starting on July 19, 2019.        In addition, even though I was billed for a lifetime

subscription, my Weekly Money Multiplier subscription no longer appeared on my member

dashboard and I could not access the service any longer. Attached as Attachment P is a true and



                                                 9

                                                                                 PX 7, 316
       Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 10 of 188




correct copy of the dashboard after they reset my account and the invoice for the unauthorized

charge.

          28.   I called Jeff back and he claimed ignorance and told me he would review my

account, but he did not think they made a mistake. He told me that he billed me because I

requested a lifetime subscription. I said that I did not. I reminded him that I asked for a refund

and he was the one who suggested the lifetime subscription and I declined. I did not have a

recording of the call and so I could not prove what I said. I decided to call my credit card

company to see if I could chargeback the fee. The credit card company told me to go back to the

company to try and resolve it, but they would start an investigation. Because I had already tried

to get my money back from Raging Bull and the credit card company to no avail, on August 6,

2019, I filed a complaint with the Better Business Bureau (“BBB”) in New Hampshire.

          29.   On August 10, 2019, I again sent an email to Raging Bull asking what happened

to my Weekly Money Multiplier subscription and telling them that if they took it away from me,

then they need to refund me for that subscription. Michael, an employee with Raging Bull,

responded to my email on August 10, stating that because I disputed the Weekly Money

Multiplier charge with my credit card and received a refund, they deleted my subscription. That

is false. My subscription was deleted prior to calling the credit card company and I did not

receive a refund from the credit card company. I had to explain several times that I disputed the

$999 charge because I did not authorize that charge for a lifetime upgrade and that $999 charge

had nothing to do with my original service. On August 12, 2019, I emailed Michael again after I

checked and my Weekly Money Multiplier subscription was not restored. On August 13, Michael

emailed me and told me he restored my Weekly Money Multiplier service.               Attached as

Attachment Q is a true and correct copy of my email correspondence with Raging Bull from

August 2019.

          30.   The BBB informed Raging Bull of my complaint. Michael from Raging Bull

responded to me through the BBB on August 15, 2019.         He stated in part, “I’d be more than

happy to refund the $1997 for the Option Rocket service but I would need you to identify with

                                               10

                                                                                  PX 7, 317
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 11 of 188




BBB that you're satisfied with the result that I shared above." Michael was referring to Raging

Bull's customer service representative reversing their unauthorized charge of $999, after I had to

first point this error out to them and complain. On September 11, 2019, I responded by stating,

"I have faced difficulty trying to resolve this issue on phone.         Its [sic] clear your folks

deliberately avoid my calls. I want my $1997 refund for Option Rocket. The service is not

useful to me. I neither use the service nor want it." On September 30, 2019, someone at Raging

Bull responded by stating that they had refunded me $1997 for Option Rocket. I finally did

receive a refund for Option Rocket. Attached as Attachment R is a true and correct copy of the
BBB complaint and correspondence.

       31.     I stayed with Weekly Money Multiplier for the entire year. The subscription

expired in March 2020. I called my bank to cancel my credit card so that if Raging Bull tried to

renew that service, they would not be able to. I specifically cancelled the card to stop Raging
Bull from taking money from my account.

       32.     I lost approximately $24,000 trying to follow Jeff Bishop and Kyle Dennis' alerts.


       I declare under penalty of perjury that the foregoing is tr   and correct.



Executed on~
Katy, Texas            '
                        ,0   '.2i ,20Q0




                                                11


                                                                                    PX 7, 318
From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: Ugo, It’s a LOCK! You’re Registered.
Date:            Saturday, May 16, 2020 3:10:04 PM
Best regards, Ugo.
----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Sunday, April 21, 2019, 11:41:27 PM CDT
Subject: Ugo, It’s a LOCK! You’re Registered.
 BiotechBreakouts
                                                            lBI
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 12 of 188
                                                   Attachment A   PX 7, 319
 Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 13 of 188


                Time Running Out




Congrats on taking that first step.
You just solidified a seat to my LIVE event on Thursday, April 25th at 8PM

                           Mortal Lock
Confidence is an understatement when it comes to these trades.
I’m taking this to a new level and guaranteeing the performance. No one has
done this before!
I’m ready to put my money where my mouth is.
We won’t stop there. I’ll show you this surefire, 1 simple indicator that you can
use to find the highest caliber trades.
We’ll walk through real-money case studies and I’ll show you how easy it is.
By the following day, you could be applying this strategy and landing
352%...510%...630%...
Even 1552%...!
Set yourself a reminder. You can’t miss this.
                           Add event to calendar

                                       [I]
Event Name: Mortal Lock
Event Date/Time: Thursday April 25th, 8PM ET
Login Link: https://app.ragingbull.com/webinar/rb-free

See you then!




                                 Attachment A                          PX 7, 320
 Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 14 of 188

Kyle Dennis




Kyle Dennis
The People’s Trader

Special




                           Attachment A                    PX 7, 321
 Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 15 of 188



Neither Biotech Breakouts nor RagingBull.com, LLC (publisher of Biotech Breakouts) is registered as an
investment adviser nor a broker/dealer with either the U. S. Securities & Exchange Commission or any state
securities regulatory authority. Users of this website are advised that all information presented on this website
is solely for informational purposes, is not intended to be used as a personalized investment recommendation,
and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. Past
performance is NOT indicative of future results. Furthermore, such information is not to be construed as an
offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or
sell (short or otherwise) any security. All users of this website must determine for themselves what specific
investments to make or not make and are urged to consult with their own independent financial advisors with
respect to any investment decision. The reader bears responsibility for his/her own investment research and
decisions, should seek the advice of a qualified securities professional before making any investment, and
investigate and fully understand any and all risks before investing. All opinions, analyses and information
included on this website are based on sources believed to be reliable and written in good faith, but should be
independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
information or to keep such opinions, analyses or information current. Also be aware that owners, employees
and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be
discussed on this website or newsletter. Past results are not indicative of future profits. This table is accurate,
though not every trade is represented. Profits and losses reported are actual figures from the portfolios
Biotech Breakouts manages on behalf of RagingBull.com, LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want
to cancel your subscription. Opting out of emails does not remove you from your service at
BiotechBreakouts.com.
Unsubscribe

62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                               Attachment A                                          PX 7, 322
            Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 16 of 188




TONIGHT
ONLY!




v   Use The Special Attendee Link Below!                              v.
                                      Attachment A                              PX 7, 323
Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 17 of 188




                          Attachment A                              PX 7, 324
Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 18 of 188




                          Attachment A                              PX 7, 325
Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 19 of 188




                          Attachment A                              PX 7, 326
             Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 20 of 188


RagingBull.com, LLC                                                                                  Receipt
62 Calef Hwy Ste 233                                                                  Receipt number    2284-6123
Lee NH 03861                                                                          Invoice number 6E16233-0001
United States                                                                         Date paid      April 25, 2019
+1 833-265-1270                                                                       Payment method VISA – -
support@ragingbull.com


Paid by
Ugo Diribe. Created by
dashboard.




$1,997.00 paid on April 25, 2019

  Description                                                    Qty     Unit price                       Amount


  APR 25, 2019


  Selective Trade Alerts                                         1       $0.00                              $0.00


  Detailed Report And Key Findings                               1       $0.00                              $0.00


  Options Video Library                                          1       $0.00                              $0.00


  Live Streaming Portfolio                                       1       $0.00                              $0.00


  C.A.S.H out system - 100% wins… the “weekly paycheck”          1       $0.00                              $0.00


  APR 25, 2019 – APR 25, 2020


  Option Rocket                                                  1       $1,997.00                      $1,997.00


                                                                         Subtotal                       $1,997.00


                                                                         Amount paid                    $1,997.00




Questions? Contact RagingBull.com, LLC at support@ragingbull.com or call at
+1 833-265-1270.                                                                              2284-6123 – Page 1 of 1

                                                  Attachment B                                 PX 7, 327
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 21 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: ??Feedback Needed ASAP
Date:            Saturday, May 16, 2020 3:16:19 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Sunday, April 28, 2019, 08:00:27 AM CDT
Subject: Re: Feedback Needed ASAP




                                                          Ill




   Thanks for everyone that emailed me yesterday. Tons of great feedback.



                                                    Attachment C            PX 7, 328
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 22 of 188

Now from what I read, the service has been well received but there were some
general questions so I’ll use this email to address them.

Biggest two...Time Commitment and Capital…

             1) How much time do I need to Commit to this?

To be honest, very little. I’m doing the work for you. I’m sending you my trades after
doing the research. From there, I’m bundling everything up for you so that you have
all the information you need to make your decision.

Depending on how fast you read and can take a position...maybe 5 minutes per
day?

This is meant for the busy, working professional. I designed it as such and cater it to
you.

                 2) How Much Capital (Money) Do I Need?

Same with the amount of time...VERY LITTLE! You can do this with account sizes that
are extremely small. Then you can scale accordingly. Here, I showed this in my
webinar, but take a look again.

These are small positions!




                                     Attachment C                             PX 7, 329
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 23 of 188




This really is the perfect service for those looking to get their feet off the ground. With
100% winners regularly, you can exponentially grow your account...quickly!

I do recommend a $500 account at minimum so you can be part of my Mortal
Lock guarantee, though.

Which brings me to the 3rd question I got often!

     3) Kyle, I Don’t Understand Your Performance Guarantee…?

Alright, this one is important, so here it is.

All you need is $500.

Once you join my service, you’ll have access to my Mortal Lock trades. My 1st one is
set to go live this coming week (ACT FAST).

Now, what I’m saying is this. If you take $500 and decide to put it into this trade, I will
guarantee that it goes up 400% and that you make $2000 (which is the cost of the
service).




                                        Attachment C                             PX 7, 330
                                                                    Now, if it does not…
                                                                    I’m going to give you another year to my service, absolutely free!
                                                                    So think of it like this...
                                                                    This year for you is risk free. If you don’t make the service cost back on that one
                                                                    trade, BOOM!
                                                                    A year free just for you!
Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 24 of 188




                                                                    Talk about a guarantee!
                                                                        Problem is, you need to act quickly. Mortal Lock is live this coming week,
                                                                           guarantee will not be offered forever, and the price doubles soon.
                                                                    Avoid all of that by joining now.
                                                                    ■




                                                                    Kyle Dennis
                                                                    Biotech Trader
                                                                                                         Attachment C                             PX 7, 331
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 25 of 188

Special




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
  as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
  needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
  viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
  not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
  not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
  hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
  make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
  The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified



                                                          Attachment C                                                PX 7, 332
    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 26 of 188

securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                       Attachment C                                                PX 7, 333
       Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 27 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: Boom Shakalaka! Wins on Wins!
Date:            Saturday, May 16, 2020 3:13:36 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Friday, April 26, 2019, 01:30:22 PM CDT
Subject: Boom Shakalaka! Wins on Wins!




                                                               [I]




   I told everyone last night…

   You either win, or you win!

   And already, the C.A.$.H system is producing massive returns.


                                                          Attachment D   PX 7, 334
                                               Bl
That’s a 50% winner and a 100% winner already, and guess what?
       Now we allocate proceeds to THE LOCK so that we can set
           ourselves up for 300...700...even 1500% returns!
You need to be a part of this service.
There’s no reason not to be! I’m guaranteeing YOUR performance, too!
If you haven’t yet, go back and watch the recording from last night to see it in action.
Dive in at 17:00.
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 28 of 188
                                         Attachment D                               PX 7, 335
 Iii
  Kyle Dennis
  Biotech Trader

Special




                                                                  [fi]




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861
                                                                                                                                                       Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 29 of 188




  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a broker/dealer with
  either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
  information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
  recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners,
  employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all such
  individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with customers. The
  buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is
  NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy,
  nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine
  for themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with



                                                              Attachment D                                                      PX 7, 336
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 30 of 188

respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the
advice of a qualified securities professional before making any investment, and investigate and fully understand any and all risks before
investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not
limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we
undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be
aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be
discussed on this website or newsletter, but all such positions are held for such representative’s own account. Past results are not indicative
of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual figures from the
portfolios Kyle Dennis manages on behalf of RagingBull.com, LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your subscription.
Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                           Attachment D                                                     PX 7, 337
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 31 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: [8 Hours] You’re On the Clock
Date:            Saturday, May 16, 2020 3:23:59 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Thursday, May 2, 2019, 03:00:29 PM CDT
Subject: [8 Hours] You’re On the Clock




                                                          Ill




                                                    Attachment E   PX 7, 338
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 32 of 188

                 Time Running Out




                                          Iii]




Rush hour traffic.

A miserable commute.

A salary that you know you’re worth more than.

A structured 9-5 schedule.

I was fed up with it all, especially the amount of work I was doing to make just $40,000
per year.

So what did I do? I found a way to generate more income. I remember my first year
that I made more than $40,000 in trading profits.

Then the next year, I made $838,000...Needless to say, I quit my job.

I’m telling you this because that first year I was able to make more than my salary was
the greatest feeling of my life.

You’ll be amazed at how much better work is when you’re making additional income in
as little as a few minutes per day.

And I wasn’t as fortunate as you!

I didn’t have the Option Rocket.

I wasted money on services that didn’t deliver.

                                     Attachment E                            PX 7, 339
My service though... it’s GUARANTEED!

Mortal Lock Trade...800% (minimum $250 to make $2000) or you get a free year!

Start with this program, because this first year is practically risk free.

It’s the foundation and the building block to your success.

And who knows...maybe it will lead to your career as a full time trader?

“I just started trading full time as of September 1st this year after I was forced to retire
 from a 40 year career as a Airline Pilot. Last week I was able to realize a profit of
                                    $78,000” - Nathan C.

But for now...

How does an extra $1000 or $2000 a week sound?

Let’s start there. You have until midnight to get this price before it doubles!




[I]
Kyle Dennis
Biotech Trader
                                                                                               Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 33 of 188




                                       Attachment E                               PX 7, 340
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 34 of 188

Special




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
  as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
  needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
  viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
  not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
  not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
  hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
  make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
  The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified



                                                          Attachment E                                                PX 7, 341
    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 35 of 188

securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                       Attachment E                                                PX 7, 342
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 36 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: ??BIG NEWS! Everything Ends Today??
Date:            Saturday, May 16, 2020 3:22:53 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Thursday, May 2, 2019, 06:30:36 AM CDT
Subject: BIG NEWS! Everything Ends Today




                                                       Ill




                                                Attachment F    PX 7, 343
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 37 of 188

                 Time Running Out




                                             Iii]




I’ve been trying to give you fair warning.

Over the past week, I’ve done all I could to show you the value of this service.

If you ask me, I did more than deliver.

Most traders won’t hit a 100% win this entire year.

I demonstrated how effortless it is with my C.A.$.H system...You could’ve hit 7 with
me in 4 trading days. Then a few 50% winners were just for fun.

Like I said, those are our “Cash Collectors” which basically gear us up for extremely
selective picks that I call…

Mortal Locks.

My FIRST MORTAL LOCK IS BEING PLACED TOMORROW!

That’s one reason you need to join by midnight.

The second is that the GUARANTEE IS NOT OFFERED AFTER TODAY. This is the
last time to get in on this risk-free year.

Like I’ve said, I guarantee that $250 into this one trade will make you $2000 or you
get a free year of service. It was originally $400 but I’m at an all new level of
confidence so I wanted to give you a little extra!



                                      Attachment F                           PX 7, 344
                                                                    And lastly, and PROBABLY THE MOST IMPORTANT…
                                                                                 At midnight, this $1997 price is gone forever.
                                                                    Option Rocket will be priced at $3997, but wait...it will get much
                                                                                            worse for you!
                                                                          Mortal Locks WILL NOT be included in the service after
                                                                                                            I
Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 38 of 188




                                                                                               tonight.
                                                                     Because of how advantageous they are for members, access
                                                                    to each Mortal Lock throughout the year will be $1000 a piece.
                                                                    Avoid all of that by signing up at this heavily discounted price of $1997.
                                                                    You have until midnight.
                                                                    [I]




                                                                    Kyle Dennis
                                                                    Biotech Trader
                                                                                                          Attachment F                           PX 7, 345
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 39 of 188

Special




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
  as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
  needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
  viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
  not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
  not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
  hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
  make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
  The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified



                                                          Attachment F                                                PX 7, 346
    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 40 of 188

securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                       Attachment F                                                PX 7, 347
       Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 41 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: [Replay Inside] Couldn’t Attend, That’s OK!
Date:            Saturday, May 16, 2020 3:13:07 PM


watch the mortal lock presentation here

Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Friday, April 26, 2019, 09:50:05 AM CDT
Subject: [Replay Inside] Couldn’t Attend, That’s OK!




                                                                   [I]




   The biggest event I’ve ever put on!

   Over 4000 people piled in and I was told 15 minutes in that servers crashed.

   We did it again! At one point, 1700 people tried to join within a 75 second time frame.


                                                       Attachment G                   PX 7, 348
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 42 of 188


Unfortunately, that meant that quite a few couldn’t get in. Luckily, I recorded it in the event that
something like this would happen.

Nearly two hours long with a full Q&A, and I know you don’t want to sit through all of that.

I do need you for a little while though, because I want to walk you through these 3 KEY
STEPS.

              Start at 17:09 and Watch Until 37:00...20 Minutes.




Seriously, if you can’t give me just 20 minutes, you don’t truly want this.

I’m even guaranteeing YOUR performance.

See for yourself.


                                         Attachment G                                 PX 7, 349
       Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 43 of 188


  Ill
  Kyle Dennis
  Biotech Trader

Special




                                                                  ID




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a broker/dealer with
  either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
  information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
  recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners,
  employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all such
  individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with customers. The
  buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is
  NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy,
  nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine



                                                              Attachment G                                                      PX 7, 350
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 44 of 188

for themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with
respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the
advice of a qualified securities professional before making any investment, and investigate and fully understand any and all risks before
investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not
limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we
undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be
aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be
discussed on this website or newsletter, but all such positions are held for such representative’s own account. Past results are not indicative
of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual figures from the
portfolios Kyle Dennis manages on behalf of RagingBull.com, LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your subscription.
Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                           Attachment G                                                     PX 7, 351
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 45 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: Ugo … Check this Out!
Date:            Saturday, May 16, 2020 3:14:11 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Friday, April 26, 2019, 02:30:17 PM CDT
Subject: Ugo … Check this Out!




                                                          Ill




   Members emailed in.



                                                    Attachment G   PX 7, 352
50% win on TNDM, 100% win on ZAYO…
Dave’s whole account is up 30%
                                         [I]
But they told me that wasn’t enough for today.
I said “WHAT DO YOU WANT?”
Their reply…
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 46 of 188
                                    Attachment G            PX 7, 353
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 47 of 188




So I did what I do best.

Rose to the challenge and delivered ANOTHER 100% Winner.




NOW is the time to board the Option Rocket.

Schedule your paycheck, collect the cash, and lock yourself into the #1 Options


                                    Attachment G                           PX 7, 354
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 48 of 188

  Strategy available.

  Lowest price offered with Performance Guarantee.


  Kyle Dennis
  Biotech Trader

Special




                                                   [g]




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




                                             Attachment G              PX 7, 355
    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 49 of 188



Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified
securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                        Attachment G                                                PX 7, 356
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 50 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: [NEW] This Deal Got Better!
Date:            Saturday, May 16, 2020 3:15:52 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Saturday, April 27, 2019, 06:00:26 PM CDT
Subject: [NEW] This Deal Got Better!




                                                          Ill




   I know it’s Saturday evening, but something today got me thinking that I want to make
   this the easiest decision possible for you.

                                                    Attachment G              PX 7, 357
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 51 of 188



Now, listen up, because this is something you can’t refuse.




                                          Ii]




During the webinar, I asked what “more money” meant for you. The winner got free
access to my services and will be flown in as my VIP guest for the next conference.

On Apr 25, 8:09 PM, Steve Apt wrote:

 "The ability to continue to pay for the best Doctors to treat my wife’s breast cancer.
Thankfully she is doing well now after reconstruction and treatments. I burned through
  half my retirement paying for private Doctors and special surgeries. All well worth
     every penny. Now time to rebuild and retire and enjoy the rest of our lives."

That right there hit home for me.

I knew I wanted to help, so I then pledged another $10,000 to the National Breast
Cancer Foundation.

This is what “more money” means to me. It means that I can give back and help
people.

 So here is the deal that I’m offering you right here, right now.

Would you like to be able to help people in need?...To give back to charities of your
choosing?

Well NOW you can.



                                     Attachment G                            PX 7, 358
                                                                    Currently, I’m offering my Option Rocket service for $1997.
                                                                          For the next 50 people that buy at $1997, I’m going to give
                                                                                  away $1997 of my trading profits this year.
                                                                    Read that again!
                                                                    I’m going to match your purchase! You buy it for $1997...and then I’m going to take
                                                                    $1997 from my trading profits this year and donate to charity.
Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 52 of 188




                                                                    You want to know what’s better?
                                                                                 I’m going to let YOU CHOOSE THE CHARITY!
                                                                    It just has to be an accredited organization with a solid reputation. My team will do the
                                                                    final vetting to make sure it’s reliable of course.
                                                                    But that’s the plan and that’s why you need to take action.
                                                                    As soon as you purchase, just email me with the charity you’d like me to donate to this
                                                                    year.
                                                                    So, after knocking the price down to $1997...
                                                                    After delivering you a performance guarantee of that $1997 on my Mortal Lock…
                                                                    I then went a step further and I’m essentially putting your purchase to a worthwhile
                                                                    cause, more than just your own education and personal growth.
                                                                     This is me pledging $100,000 of my trading profits to the selected
                                                                             charities of the next 50 people who buy my service.
                                                                    Go ahead...find someone else that is going to do this. I dare you.
                                                                    Join the Option Rocket now.
                                                                    I’ll continue working day in and day out in order to prove to you that this is the best
                                                                    decision of your life.
                                                                    [I]
                                                                    Kyle Dennis
                                                                    Biotech Trader
                                                                                                          Attachment G                              PX 7, 359
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 53 of 188

Special




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
  as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
  needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
  viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
  not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
  not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
  hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
  make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
  The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified



                                                          Attachment G                                                PX 7, 360
    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 54 of 188

securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                       Attachment G                                                PX 7, 361
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 55 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: My $100,000 Pledge
Date:            Saturday, May 16, 2020 3:16:40 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Sunday, April 28, 2019, 01:00:22 PM CDT
Subject: My $100,000 Pledge




                                                          Ill




   I emailed everyone last night, but it’s the weekend so I’m sure you didn’t see it.



                                                    Attachment G                 PX 7, 362
This is something I can’t let you miss, so here it is again.

My $100,000 Pledge.

As I wrote in my last email, the next 50 people who join my service at $1997 will get to
pick the charity that I donate $2000 of my trading profits to.

Yes, that’s $2000 * 50 people = $100,000 I’m giving.

So long as it’s an accredited organization, it should be fine. My team will need to do a
final vetting to make sure everything checks out.

Now, this is how I want to separate myself from other services.

For me, I want you to have success. I want you to make more money.

Because what more money does is it allows us to give back to others who need our
help.

I no longer want you to think of this purchase as a “cost”...because it’s not anymore.

As one of the next 50 people (like I said in my last email), you become a part of this
charitable donation.

Join the Option Rocket and let’s change some lives.




[I]
Kyle Dennis
Biotech Trader
                                                                                           Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 56 of 188




                                      Attachment G                            PX 7, 363
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 57 of 188

Special




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
  as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
  needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
  viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
  not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
  not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
  hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
  make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
  The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified



                                                          Attachment G                                                PX 7, 364
    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 58 of 188

securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                       Attachment G                                                PX 7, 365
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 59 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: Hint: Mortal Lock Coming Soon!
Date:            Saturday, May 16, 2020 3:17:28 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Sunday, April 28, 2019, 06:49:01 PM CDT
Subject: Hint: Mortal Lock Coming Soon!




                                                          Ill




   I need to keep this short and sweet tonight. Game of Thrones is starting soon and
   Winter is Coming!

                                                    Attachment G              PX 7, 366
Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 60 of 188




                                                                                                               Ill



                                                                    But seriously, something BIG is happening…
                                                                    You already know that by now. It’s the Mortal Lock and details will be given out
                                                                    tomorrow.
                                                                    Every member is soon going to know when it’s happening, what the play is, and why
                                                                    I’m so confident this will return more than 400%...
                                                                    In fact, I wouldn’t be surprised if it returned 1000%.
                                                                    Here’s why the pressure is on you now.
                                                                    As a trader, we pay for information and our greatest asset is the timeliness of delivery.
                                                                    For good reason, you need to join before tomorrow morning.
                                                                    What are you waiting for?
                                                                    [I]
                                                                    Kyle Dennis
                                                                                                         Attachment G                             PX 7, 367
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 61 of 188

  Biotech Trader

Special




                                                                 [g]




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
  as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
  needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
  viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
  not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is



                                                         Attachment G                                                PX 7, 368
    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 62 of 188

not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified
securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                        Attachment G                                                PX 7, 369
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 63 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: When Will You Start Making Money?
Date:            Saturday, May 16, 2020 3:17:46 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Monday, April 29, 2019, 07:00:29 AM CDT
Subject: When Will You Start Making Money?




                                                          Ill




   The question on everyone’s mind.



                                                 Attachment G   PX 7, 370
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 64 of 188

“I have to pay $1997 for the service...when am I going to recoup that cost and start
making money?”

Couple of points here.

1) I’m guaranteeing you make that much with one trade! If you don’t make that back
with the Mortal Lock that airs this week, you get a $1997 credit for another
year...FREE.

All you have to do is decide if you want to be in that trade and take a $500 minimum
position.

2) If I wasn’t giving out that guarantee, you’d still be sitting in a phenomenal place!
Members have made that back in as little as a couple days! It doesn’t take long when
you’re hitting these types of winners.

Here, take it from them!

       “Made 64%! Almost paid off my membership with two trades!” - Derek Z

“Great call on SRPT and AAXN. It's only been two weeks and I've almost made my
 annual fee back :)...thx, you're really making a difference in people's lives. That is
                 something you can be very proud of!!!” - Parker A

   “I am a new member of your service and joined last week...I picked VKTX and
 bought 5 $15 Calls Exp 10/19 on 09/14. VKTX stock was at $10.4x Today is 09/18,
  the stock skyrocketed to > $21 and my options prices jumped huge. I was able to
 quickly sell just after market open @ $5.20 making me more than $2000 over the
                                  weekend.” - Sam W

Want to know the real beauty of this?

                           You Keep All Your Profits!

Now, in one full year, I’ve guaranteed your success.

I’m giving you access to Mortal Lock trades absolutely free.

I’m letting you see a live portfolio of my trades.

I’m giving you full access to my C.A.$.H System to act as a foundation for your
trading.

And all I’m asking is $1997.



                                       Attachment G                          PX 7, 371
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 65 of 188

  Ask yourself...Do you think you aren’t going to make more than that in an entire year?

  All it may take is 1, 100% win. Remember, I hit 6 of those on Friday!

  Don’t miss another and join before my next trade goes live!

  rm
  Kyle Dennis
  Biotech Trader

Special




                                                   [lj]




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com


                                             Attachment G                     PX 7, 372
    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 66 of 188

Unsubscribe from all RagingBull emails




Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified
securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                        Attachment G                                                PX 7, 373
        Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 67 of 188


      New Findings UnLOCKed

From: Kyle Dennis (kyle@biotechbreakouts.com)
To:

Date: Monday, April 29, 2019, 07:00 PM CDT




      Another quick message.

      I don’t want to disturb your night. I’m getting ready to watch the NBA playoffs anyway.

      But before I do, let’s recap and see what’s in store moving forward.

       In 2 trading days since the webinar, I’ve hit SIX 100% winners and THREE +50%
                                           winners.

      Many are closing in on 100% and I expect those to happen by Wednesday.

      More trades will be put on tomorrow, and more importantly…

      New Mortal Lock findings will be given to members.

      Remember, that’s the trade I have stone cold confidence in.




                                             Attachment G                           PX 7, 374
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 68 of 188




Not a doubt in my mind this thing returns less than 400%.


That’s why I’m still guaranteeing your performance.

After all, I want you to make money!

I’ll say it again. Expect a price hike and this guarantee to go away soon.




Kyle Dennis
Biotech Trader



        Kyle Dennis' VIP Event...Airs ONCE! Register Before It Reaches Capacity!




                                                      RagingBull, LLC
                                          62 Calef Hwy. #233, Lee, NH 03861


                      Click Here to stop receiving emails from kyle@biotechbreakouts.com
                                        Unsubscribe from all RagingBull emails




Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
website are advised that all information presented on this website is solely for informational purposes, is not intended to be
used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular



                                                      Attachment G                                               PX 7, 375
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 69 of 188

investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is
discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These
individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a
regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves
what specific investments to make or not make and are urged to consult with their own independent financial advisors with
respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should
seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any
and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to
be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind,
express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness,
correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and
for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but
all such positions are held for such representative’s own account. Past results are not indicative of future profits. This table is
accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis
manages on behalf of RagingBull.com, LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                       Attachment G                                                PX 7, 376
        Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 70 of 188


      [1/3 Leaked] Mortal Lock Details

From: Kyle Dennis (kyle@biotechbreakouts.com)
To:

Date: Monday, April 29, 2019, 10:36 AM CDT




      Your midday message is here.

      Mortal Lock Details are being revealed, just like I said they would!

      There are a few things that need to set up.


       Right now, members have received the FIRST OF THREE KEY
                             ELEMENTS.

                       Mortal Lock Update!           ■ l@@fi:jj:p


                       Kyle Dennis Unsubscribe
                       tome ....
                                                                          10:48 AM (6 minutes ago)   *   +,._




                            Good afternoon ,

                            I wanted to give you a quick update on the Mortal Lock trade.




                            Cheers,



      I obviously can’t give this away for free.




                                                        Attachment G                                            PX 7, 377
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 71 of 188

                        *This is the trade I am guaranteeing goes up 400%*

Remember, if you decide you’d like to take this trade, I am saying that a $500 position
will return $2000 in profits or you get an additional year absolutely free.

Each detail of this trade is crucial.

You’ll get this first one when you join here and can expect the others over the next 2
days.

Time to make some money!

Join now.




Kyle Dennis
Biotech Trader



        Kyle Dennis' VIP Event... Airs ONCE! Register Before It Reaches Capacity!




                                                       RagingBull, LLC
                                           62 Calef Hwy. #233, Lee, NH 03861


                      Click Here to stop receiving emails from kyle@biotechbreakouts.com
                                         Unsubscribe from all RagingBull emails




Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
website are advised that all information presented on this website is solely for informational purposes, is not intended to be
used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is
discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These
individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a
regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves
what specific investments to make or not make and are urged to consult with their own independent financial advisors with
respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should
seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any
and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to
be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind,
express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness,
correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and
for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but



                                                      Attachment G                                                PX 7, 378
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 72 of 188

all such positions are held for such representative’s own account. Past results are not indicative of future profits. This table is
accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis
manages on behalf of RagingBull.com, LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                        Attachment G                                                 PX 7, 379
       Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 73 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: Newbie Alert: What Do I Do?
Date:            Saturday, May 16, 2020 3:21:14 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Tuesday, April 30, 2019, 07:00:53 PM CDT
Subject: Newbie Alert: What Do I Do?




                                                               [I]




   As a new trader or as a potential new member of my service, believe me when I say it can be
   nerve racking.

   I’ve been there. I joined other services that let me down before finding the few that were
   worthwhile.


                                                          Attachment G                PX 7, 380
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 74 of 188


It was actually a big reason why I started my own.

I can’t control the junk that others are offering. All I can do is control what my service delivers
and each day, I go above and beyond for you.

You need to know that.

If my members didn’t make money, I wouldn’t have a business.

If it was taking them months or years to be successful, again, I wouldn’t have a business.

I’m here to accelerate your learning curve and crush your perceptions of what is possible.

Don’t take it from me. Take it from Carolina Perez...She joined on FRIDAY!

          "Hi!!! Thank you I earned 2,500 dollars with you this week"




                                         Attachment G                                 PX 7, 381
I don’t want it to take you weeks or months to make back the cost of this service.

I want it to take you a couple days (maybe a week if you’re not too aggressive).

That’s why I’m still guaranteeing you make it back with this one Mortal Lock Pick!
                                                                                                 Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 75 of 188




I can’t say much more. Big things are happening soon!

Lock in your deal before it expires.
Ill




Kyle Dennis
Biotech Trader




                                       Attachment G                                  PX 7, 382
       Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 76 of 188

Special




                                                                  ID




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a broker/dealer with
  either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
  information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
  recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners,
  employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all such
  individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with customers. The
  buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is
  NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy,
  nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine
  for themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with
  respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the
  advice of a qualified securities professional before making any investment, and investigate and fully understand any and all risks before
  investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
  faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not
  limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we
  undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be
  aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be
  discussed on this website or newsletter, but all such positions are held for such representative’s own account. Past results are not indicative



                                                              Attachment G                                                      PX 7, 383
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 77 of 188

of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual figures from the
portfolios Kyle Dennis manages on behalf of RagingBull.com, LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your subscription.
Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                             Attachment G                                                     PX 7, 384
        Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 78 of 188


      [2/3 Leaked] Mortal Lock Details

From: Kyle Dennis (kyle@biotechbreakouts.com)
To:

Date: Tuesday, April 30, 2019, 03:00 PM CDT




      We’re nearing the end.

      The end of this $1997 price.

      The end of this guarantee.

      And the end to join Option Rocket and get my first Mortal Lock.

      I’m just about to release the 2nd of 3 key findings of this trade.

      In fact, tomorrow is going to get even better for members, but I can’t give away any
      more details.

      Let’s just say that 400% is no longer the ceiling on this trade! It’s better than that
      and you’re going to find out why.

      Join here to unlock these secrets.

      By the way, that $1997 price will go to $3997 soon.




      Kyle Dennis
      Biotech Trader




                                              Attachment G                           PX 7, 385
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 79 of 188


        Kyle Dennis' VIP Event... Airs ONCE! Register Before It Reaches Capacity!




                                                       RagingBull, LLC
                                           62 Calef Hwy. #233, Lee, NH 03861


                       Click Here to stop receiving emails from kyle@biotechbreakouts.com
                                         Unsubscribe from all RagingBull emails




Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
website are advised that all information presented on this website is solely for informational purposes, is not intended to be
used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is
discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These
individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a
regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves
what specific investments to make or not make and are urged to consult with their own independent financial advisors with
respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should
seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any
and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to
be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind,
express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness,
correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and
for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but
all such positions are held for such representative’s own account. Past results are not indicative of future profits. This table is
accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis
manages on behalf of RagingBull.com, LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                       Attachment G                                                PX 7, 386
        Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 80 of 188


1000% returns. Let ‘em Laugh!

From: Kyle Dennis (kyle@biotechbreakouts.com)
To:

Date: Tuesday, April 30, 2019, 06:53 AM CDT




      Here’s a little lesson to kickstart this Tuesday morning.

      The market gives us unlimited opportunity every day. One of the most crucial factors to
      your trading is exactly that. It’s YOUR trading.

      Remember, I’m doing the work for you. I’m researching companies, actively scanning
      and looking into technicals, reading news releases...Anything I can do to give us a leg
      up on the market and put the odds in our favor.

      However, when it comes to making the trade and taking profits, that’s on you.

      And I’ll say this time and time again. You NEVER go broke taking profits.

      I might be gunning for 50-100%...is there a problem with take profits before that?
      Absolutely not!

      In fact, when you realize how easy it can be to capture some 20-40% returns, you may
      just wind up compounding those wins and watching your account grow consistently.
      Plenty of members already do this!




                                              Attachment G                          PX 7, 387
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 81 of 188


                        3:08


                   <           jaredlconover
                               Active 12m ago             D     P CD
                           Hey Kyle, I just want to thank you for
                           the alerts today. I made 28% on SQ
                           and 23% on twtr. I probably could
                           had made more but I want to be
                           consistent. A green is a good day in
                           the market. Haha


                           •
That’s the goal here.

The goal of the Option Rocket isn’t to make a couple big winners and then have
nothing to show for it at the end of the year.

No. The goal is to 10X your money or more!

1000% returns. Others who are uneducated might scoff at you when you tell them
that’s your plan.

Let them mock you. Let them laugh.

I can’t wait to see the look on their face when you tell them how much your account
has grown.

Meanwhile, I’m sure that 2% return from their financial manager is going to change
their lives!

Anyway, that’s a topic for another day.

Until then, if you want to make serious money in the market, you’ve got to be the one
holding the reigns.

Join the Option Rocket. I can’t offer this price much longer.

If you have other questions, reply to this email. I’d like to know why you’re still on the
fence.




                                          Attachment G                           PX 7, 388
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 82 of 188




Kyle Dennis
Biotech Trader



        Kyle Dennis' VIP Event... Airs ONCE! Register Before It Reaches Capacity!




                                                       RagingBull, LLC
                                           62 Calef Hwy. #233, Lee, NH 03861


                       Click Here to stop receiving emails from kyle@biotechbreakouts.com
                                         Unsubscribe from all RagingBull emails




Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
website are advised that all information presented on this website is solely for informational purposes, is not intended to be
used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is
discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These
individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a
regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves
what specific investments to make or not make and are urged to consult with their own independent financial advisors with
respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should
seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any
and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to
be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind,
express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness,
correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and
for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but
all such positions are held for such representative’s own account. Past results are not indicative of future profits. This table is
accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis
manages on behalf of RagingBull.com, LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                       Attachment G                                                PX 7, 389
        Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 83 of 188


[Reply Today] Need Your Advice Please!

From: Kyle Dennis (kyle@biotechbreakouts.com)
To:

Date: Wednesday, May 1, 2019, 02:13 PM CDT




      A lot has happened in the past week, so I’d like to do a quick review before I break
      some news to you.

      Read along carefully, it’s been utter chaos!

      April 25th → Mortal Lock Launches LIVE, Lowest Price Offered with Guarantee.

      April 26th → Six 100% Winners, 1 50% Winner, Members Cash In

      April 29th → Two 50% Winners and a 60% Winner, Members Cash In

      April 30th → 120% Winner, Members Cash In

      Today, May 1st → Guarantee Sweetened. What I initially said would be a 400%
      winner, I upgraded to 800%.

      At this point, I’ve done what I can do.

      I woke up this morning with even more conviction. 800% CONVICTION!


       What I’m saying is that a $250 position in the Mortal Lock will
      yield 800% returns or $2000 (cost of the service). If it does not,
                         BOOMSKI! 1 Year FREE.

      Now I need something from you.

      Look at any other online trading service you’re following right now.


                                            Attachment G                           PX 7, 390
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 84 of 188



Have they hit SEVEN 100%, verified winners in the past 3 trading days?

Have they provided you proof that members are reeling in profits and paying for the
service in as little as a couple days?

And last but not least…

Are they guaranteeing YOUR performance?

If you can answer yes to all of these questions, I want you to reply to me and tell
  me what that service is, and I’ll join it immediately, no matter what the cost is.

If anyone was going out of their way to provide for members like I am, they deserve my
business.

I highly doubt anyone is doing that.

And until they do, the Option Rocket remains the most trusted online trading service.

One that you can have the confidence to join, because after all, this first year is risk
free with my Mortal Lock guarantee!

If you don’t make the cost of the service with this one trade, you get a free year!
(Minimum $250 position).

Waiting isn’t going to help you.

Join HERE.

$3997 will be the new price soon! I don’t want you to pay double.




Kyle Dennis
Biotech Trader



      Kyle Dennis' VIP Event... Airs ONCE! Register Before It Reaches Capacity!




                                       Attachment G                              PX 7, 391
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 85 of 188




                                                       RagingBull, LLC
                                           62 Calef Hwy. #233, Lee, NH 03861


                       Click Here to stop receiving emails from kyle@biotechbreakouts.com
                                         Unsubscribe from all RagingBull emails




Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
website are advised that all information presented on this website is solely for informational purposes, is not intended to be
used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is
discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These
individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a
regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves
what specific investments to make or not make and are urged to consult with their own independent financial advisors with
respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should
seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any
and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to
be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind,
express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness,
correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and
for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but
all such positions are held for such representative’s own account. Past results are not indicative of future profits. This table is
accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis
manages on behalf of RagingBull.com, LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                       Attachment G                                                PX 7, 392
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 86 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: Can I break THIS Record Tomorrow?
Date:            Saturday, May 16, 2020 3:22:34 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Wednesday, May 1, 2019, 07:00:25 PM CDT
Subject: Can I break THIS Record Tomorrow?




                                                          Ill




   Won’t name names, but there was a comment I saw and someone said…



                                                 Attachment G          PX 7, 393
                                                                                           “Why don’t you hit 7, 100% winners in a day?”
                                                                    And you know what I say to that, good sir?
Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 87 of 188




                                                                                                                Ill



                                                                    I’m never going to back down, so tomorrow let’s see how many “cash collectors” I can
                                                                    jump on to profit 100% before the weekend.
                                                                    You’ll have access to these if you join tonight.
                                                                    I’m working to have some ready for market open.
                                                                       And I also have some HUGE news coming tomorrow for all
                                                                                        Option Rocket members.
                                                                    I’m done giving out free tidbits though.
                                                                    I can only say this.
                                                                    It’s going to be...
                                                                                                          Attachment G                        PX 7, 394
Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 88 of 188




                                                                                                    LEGENDARY!m
                                                                    I need you to act quickly though.
                                                                    I made the guarantee even better today if you didn't notice (800% return on the mortal
                                                                    lock or you get a free year).
                                                                    That combined with this blowout price of $1997...it’s just getting out of hand.
                                                                    I’ve been upfront about this.
                                                                    That price is going to double. Don’t get caught on the wrong side.
                                                                    [I]
                                                                    Kyle Dennis
                                                                    Biotech Trader
                                                                                                         Attachment G                             PX 7, 395
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 89 of 188

Special




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
  as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
  needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
  viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
  not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
  not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
  hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
  make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
  The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified



                                                          Attachment G                                                PX 7, 396
    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 90 of 188

securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                       Attachment G                                                PX 7, 397
        Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 91 of 188


      UPGRADED GUARANTEE

From: Kyle Dennis (kyle@biotechbreakouts.com)
To:

Date: Wednesday, May 1, 2019, 07:48 AM CDT




      I told you I had big news coming, and here it is.

      I no longer think my Mortal Lock is going to return 400%...

      Sorry, but I’ve been patient with this trade and after some key findings were revealed
      yesterday, I just don’t have that same certainty.


                    Instead, I have 800% CERTAINTY!
      That’s right. This trade has been upgraded and so has your guarantee.

      I’m at a new level of confidence in this, and you are going to reap the rewards.

      What this means is that if you decide to put just $250 into this trade, I guarantee
                           it will return $2000 in profits, or 800%.

      If it does not, you get another year of my service absolutely free.

      How does that sound?




                                            Attachment G                            PX 7, 398
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 92 of 188




Great! Glad we are in agreement!

No one else is going to do this for you.

You need to sign up now. My guarantee is expiring soon.

You must purchase before the Mortal Lock trade is placed.




Kyle Dennis
Biotech Trader



        Kyle Dennis' VIP Event...Airs ONCE! Register Before It Reaches Capacity!




                                                      RagingBull, LLC
                                          62 Calef Hwy. #233, Lee, NH 03861


                      Click Here to stop receiving emails from kyle@biotechbreakouts.com
                                        Unsubscribe from all RagingBull emails




Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
website are advised that all information presented on this website is solely for informational purposes, is not intended to be
used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is



                                                      Attachment G                                               PX 7, 399
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 93 of 188

discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These
individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a
regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves
what specific investments to make or not make and are urged to consult with their own independent financial advisors with
respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should
seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any
and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to
be reliable and written in good faith, but should be independently verified, and no representation or warranty of any kind,
express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness,
correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or
information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and
for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but
all such positions are held for such representative’s own account. Past results are not indicative of future profits. This table is
accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis
manages on behalf of RagingBull.com, LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                       Attachment G                                                PX 7, 400
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 94 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: All Done! Sale Ends Now
Date:            Saturday, May 16, 2020 3:25:01 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Thursday, May 2, 2019, 09:00:19 PM CDT
Subject: All Done! Sale Ends Now




                                                          Ill




                                                    Attachment G   PX 7, 401
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 95 of 188

                Time Running Out




                                           Iii]




It’s not a secret anymore. This deal is ending.

The guarantee is disappearing.

The price for Option Rocket is going from $1997 to $3997.

Mortal Lock Picks will be their own separate service, $1000 for access to each trade.




                                     Attachment G                          PX 7, 402
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 96 of 188




I have to. This deal has gone on long enough.

This is your last chance to get this price!


Kyle Dennis
Biotech Trader




                                   Attachment G             PX 7, 403
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 97 of 188

Special




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
  as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
  needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
  viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
  not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
  not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
  hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
  make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
  The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified



                                                          Attachment G                                                PX 7, 404
    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 98 of 188

securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                       Attachment G                                                PX 7, 405
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 99 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: BIG NEWS! Everything Ends Today
Date:            Saturday, May 16, 2020 3:22:53 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Thursday, May 2, 2019, 06:30:36 AM CDT
Subject: BIG NEWS! Everything Ends Today




                                                          Ill




                                                 Attachment G   PX 7, 406
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 100 of 188

                 Time Running Out




                                             Iii]




I’ve been trying to give you fair warning.

Over the past week, I’ve done all I could to show you the value of this service.

If you ask me, I did more than deliver.

Most traders won’t hit a 100% win this entire year.

I demonstrated how effortless it is with my C.A.$.H system...You could’ve hit 7 with
me in 4 trading days. Then a few 50% winners were just for fun.

Like I said, those are our “Cash Collectors” which basically gear us up for extremely
selective picks that I call…

Mortal Locks.

My FIRST MORTAL LOCK IS BEING PLACED TOMORROW!

That’s one reason you need to join by midnight.

The second is that the GUARANTEE IS NOT OFFERED AFTER TODAY. This is the
last time to get in on this risk-free year.

Like I’ve said, I guarantee that $250 into this one trade will make you $2000 or you
get a free year of service. It was originally $400 but I’m at an all new level of
confidence so I wanted to give you a little extra!



                                      Attachment G                           PX 7, 407
                                                                     And lastly, and PROBABLY THE MOST IMPORTANT…
                                                                                  At midnight, this $1997 price is gone forever.
                                                                     Option Rocket will be priced at $3997, but wait...it will get much
                                                                                             worse for you!
                                                                           Mortal Locks WILL NOT be included in the service after
Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 101 of 188




                                                                                                             I


                                                                                                tonight.
                                                                      Because of how advantageous they are for members, access
                                                                     to each Mortal Lock throughout the year will be $1000 a piece.
                                                                     Avoid all of that by signing up at this heavily discounted price of $1997.
                                                                     You have until midnight.
                                                                     [I]




                                                                     Kyle Dennis
                                                                     Biotech Trader
                                                                                                          Attachment G                            PX 7, 408
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 102 of 188

Special




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
  as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
  needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
  viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
  not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
  not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
  hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
  make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
  The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified



                                                          Attachment G                                                PX 7, 409
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 103 of 188

securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                       Attachment G                                                PX 7, 410
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 104 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: ⏰[Hours Remain] Choose a Side!
Date:            Saturday, May 16, 2020 3:24:35 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Thursday, May 2, 2019, 08:00:30 PM CDT
Subject: ⏰[Hours Remain] Choose a Side!




                                                          Ill




   This is where we separate the “Reals” from the “Fakes”...



                                                    Attachment G   PX 7, 411
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 105 of 188

A week ago at this time, I got a pretty good idea who was serious about making
money in the stock market.

Those people joined immediately and have been paying themselves this past week
with the Option Rocket.

But I get it...you’ve been skeptical. You had to do your research. You had to see if I
was “REAL”.

And I’ve proven that I’M AS REAL AS THEY COME!

That’s why I pledged all my trading profits from my services to charity this year and I
even let 50 new Option Rocket members pick some of the charities.

That’s why I guaranteed your performance.


And that’s why I allowed a full week to get this discount. But now the decision is
yours…




                                           Ii]




                                     Attachment G                             PX 7, 412
    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 106 of 188

  Are you REAL? If so, that means that you are serious about making more money.

  Or are you FAKE? If so, that means you don’t really want this.

  I’ve got a strong assumption, so follow this link!

  I’ll be in touch tomorrow with the Mortal Lock!

  rm
  Kyle Dennis
  Biotech Trader

Special




                                             Ill




  RagingBull, LLC



                                        Attachment G                     PX 7, 413
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 107 of 188

62 Calef Hwy. #233, Lee, NH 03861

Click Here to stop receiving emails from kyle@biotechbreakouts.com
Unsubscribe from all RagingBull emails




Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified
securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                        Attachment G                                                PX 7, 414
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 108 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: ?ONE MORE BONUS!?
Date:            Saturday, May 16, 2020 3:24:24 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Thursday, May 2, 2019, 04:30:24 PM CDT
Subject: ONE MORE BONUS!




                                                          Ill




                                                    Attachment G   PX 7, 415
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 109 of 188

                Time Running Out




                                          Iii]




You thought I was done adding value to this deal?

Well I’m not done yet!

You know I’ve guaranteed this first year for you with the Mortal Lock.

My trade tomorrow, I am guaranteeing returns of 800% or you get a free year. If you
decide to take part, all that is required is $250 to help you make $2000 (cost of the
service).

If you don’t make that…




Again, your next year is FREE!


                                     Attachment G                           PX 7, 416
                                                                     But wait, I want to make this just a little bit better for you.
                                                                     If you don’t make more than the cost of my service in the next year, I want you to
                                                                     email me, because something must be seriously wrong.
                                                                     You have 252 trading days to make back $1997.
                                                                     I mean, members who joined this week already made that cost back and now have 51
                                                                     weeks of “free profits”...
Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 110 of 188




                                                                     So, if for some insane reason you aren’t making money, I NEED you to email me
                                                                     and we will work out a special deal and get to the bottom of this!
                                                                     It may even involve special credits or FREE access to some of my other services to make
                                                                     sure you securing profits.
                                                                     I’m not in the business to see you fail.
                                                                     You know what I say to FAILURE?
                                                                                                                   [I]
                                                                     And that’s the mindset you’ll have when you reap the benefits of the Option Rocket.
                                                                     100% Price Hike at Midnight!
                                                                     Lock in this deal before it expires.
                                                                     ■
                                                                     Kyle Dennis
                                                                     Biotech Trader
                                                                                                             Attachment G                          PX 7, 417
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 111 of 188

Special




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
  as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
  needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
  viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
  not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
  not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
  hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
  make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
  The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified



                                                          Attachment G                                                PX 7, 418
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 112 of 188

securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                       Attachment G                                                PX 7, 419
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 113 of 188


From:              Ugo Diribe
To:                Robbins, Colleen B.; Tavares, Michelle
Subject:           Fw: 4 More 100% Winners! Had Enough?
Date:              Saturday, May 16, 2020 3:15:02 PM


not sure if all these claims are verifiable

Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Friday, April 26, 2019, 04:53:29 PM CDT
Subject: 4 More 100% Winners! Had Enough?




                                                            [I]




   Today was one that you’ll never want to miss again.

   And one that you wouldn’t have if you were a member of my service!

   Rather than type too much, let me show you the 4 100% winners I locked in during the last 30


                                                       Attachment H               PX 7, 420
minutes of trading today.

I’ll post the link to join the Option Rocket here, because I can’t imagine why you wouldn’t
want a piece of this.


                                 100% on AAPL




                                             [I]
                                                                                              Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 114 of 188




                                 100% on AMRN




                                      Attachment H                              PX 7, 421
Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 115 of 188




                        100% on WW




                           Attachment H                    PX 7, 422
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 116 of 188




And last and JUST AS GOOD…




                             100% on MCD




                              Attachment H                   PX 7, 423
                                            •



If this doesn’t interest you, then what will?

Join here!

Price at an all time low with performance guarantee!
                                                                                           Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 117 of 188




  If you have questions, reply to this email. Let me know why you’re still on the fence!
Ill




Kyle Dennis
Biotech Trader




                                          Attachment H                       PX 7, 424
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 118 of 188

Special




                                                                  ID




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a broker/dealer with
  either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
  information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
  recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners,
  employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all such
  individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with customers. The
  buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is
  NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy,
  nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine
  for themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with
  respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the
  advice of a qualified securities professional before making any investment, and investigate and fully understand any and all risks before
  investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
  faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not
  limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we
  undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be
  aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be
  discussed on this website or newsletter, but all such positions are held for such representative’s own account. Past results are not indicative



                                                              Attachment H                                                      PX 7, 425
    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 119 of 188

of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual figures from the
portfolios Kyle Dennis manages on behalf of RagingBull.com, LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your subscription.
Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                             Attachment H                                                     PX 7, 426
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 120 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: GE Whiz...ANOTHER 800% Winner.
Date:            Saturday, May 16, 2020 3:23:15 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Thursday, May 2, 2019, 08:56:36 AM CDT
Subject: GE Whiz...ANOTHER 800% Winner.




                                                          Ill




   I have a feeling some of you think I’m crazy for guaranteeing that this Mortal Lock
   trade I’m placing tomorrow goes up 800%...

                                                  Attachment H                  PX 7, 427
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 121 of 188



I mean, I’m telling you that if you decide to take a $250 position that it will pay you
$2000 or you get a free year of my service.

And trust me, I don’t plan on giving away any free services!!

I’ve hit 800% winners before and they weren’t even Mortal Locks!

They were just bonus trades I gave to my members…

Like my trade on GE end of February.

                     josh luttrell set: out 1/2 of the calls for 550%

                           luz lip: Sold my GE calls plus 570%

                             bryan ald: + 600% on GE wow

                               jeffrey geh: +2900 GE calls

                  justin cal: +$18k GE calls. biggest win of my career

                            lisa sto: My GE runner up 817%

                       marc pol: Took in 3K from 50 GE contract

                 erick wilson wil: I made around 800%+ !!!Thanks Kyle!

                mark mor: GE up 380% . in 200 Mar01 11calls at 0.09!

                                jason hac: just a cool 36k

                                  mark mor: cool 12000

                                  gary dub: GE + 762%

                        dennis uy : im up only 755% on GE calls

                                   dan sew: ge 710 %

                             lisa sto: dang, 781% on runners

                              lloyd abd: Up 788% GE calls!

                erick wilson wil: $6,000 + on GE !!! And I’m at the gym!!!


                                      Attachment H                              PX 7, 428
                                                                                                      matthew kai: 8k on GE
                                                                                                     james fer: +790% on GE
                                                                     You can’t wait on this offer any longer!
                                                                      Option Rocket + Mortal Lock Trades + Guarantee = $1997 UNTIL
                                                                                               MIDNIGHT!
Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 122 of 188




                                                                     If I get an email tomorrow asking to get in on this deal…
                                                                                                                Ill
                                                                     [I]




                                                                     Kyle Dennis
                                                                     Biotech Trader
                                                                                                          Attachment H           PX 7, 429
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 123 of 188

Special




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
  as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
  needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
  viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
  not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
  not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
  hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
  make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
  The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified



                                                          Attachment H                                                PX 7, 430
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 124 of 188

securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                       Attachment H                                                PX 7, 431
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 125 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: Trade Alert: Bought SQ Calls
Date:            Saturday, May 16, 2020 3:19:21 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Monday, April 29, 2019, 12:04:16 PM CDT
Subject: Trade Alert: Bought SQ Calls




                                                          Ill




   Wanted to send everyone a little teaser of what you can expect for the next 365 days
   as a member of the Option Rocket.

                                                    Attachment H             PX 7, 432
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 126 of 188



Today, I alerted a trade on SQ. Here it is, for free!




                                            Ii]




And already, members have been crushing it!



                                 week.
                                          -
 Remember, these are the “paychecks”...the “cash” we collect throughout the



                “SQ is moving +35% so far…” - Jeffrey G
               “so far for the day + 2500 . SQ calls.” - Ali K
          “out of SQ call for 54%, I got in on Friday.” - Jason Y
                     “Out all SQ +57%.” Thanks Kyle
                        “50% on SQ calls” - Robert L
              “51% SQ for me. was a nice call” - Jacob W.

               Then we reallocate the proceeds to the Mortal Locks.

I’m telling you right now, you do not want to miss any more of these! They've been
HUGE daily money makers!

Get in today and lock in this guaranteed year with me.



                                      Attachment H                         PX 7, 433
  Price hike is coming as well.




  Ii]
  Kyle Dennis
  Biotech Trader

Special




                                                             Ill
                                                                                                                             Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 127 of 188




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a



                                                       Attachment H                                              PX 7, 434
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 128 of 188

broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified
securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                        Attachment H                                                PX 7, 435
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 129 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: ATTN: Important Details!
Date:            Saturday, May 16, 2020 3:15:33 PM


watch video

Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Friday, April 26, 2019, 07:01:15 PM CDT
Subject: ATTN: Important Details!




                                                               [I]




   Hope everyone had a great day!

   It was an amazing start for new Option Rocket members as I locked in 6, 100% winners and a
   50% winner (just for fun).



                                                          Attachment H          PX 7, 436
But it’s more than that.

As discussed in my webinar, this is the first time I’ve ever been crazy enough to offer a
guarantee.

One that is focused on YOUR performance, not my own.

Everyone has been wanting the full details, so follow this link.

          Start at 47 minutes. You’ll see why everyone is joining!




                                              m
                                                                                               Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 130 of 188




•


Kyle Dennis


                                        Attachment H                               PX 7, 437
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 131 of 188

  Biotech Trader

Special




                                                                  Ill




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a broker/dealer with
  either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
  information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
  recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners,
  employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all such
  individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with customers. The
  buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is
  NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy,
  nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine
  for themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with
  respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the
  advice of a qualified securities professional before making any investment, and investigate and fully understand any and all risks before
  investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written in good




                                                              Attachment H                                                      PX 7, 438
    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 132 of 188

faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not
limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we
undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be
aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be
discussed on this website or newsletter, but all such positions are held for such representative’s own account. Past results are not indicative
of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual figures from the
portfolios Kyle Dennis manages on behalf of RagingBull.com, LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your subscription.
Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                           Attachment H                                                     PX 7, 439
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 133 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: +1714% gains...Yes for REAL!
Date:            Saturday, May 16, 2020 3:16:58 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Sunday, April 28, 2019, 04:00:20 PM CDT
Subject: +1714% gains...Yes for REAL!




                                                               [I]




               ...Over $6000 profits on a $350 investment...
   I’m able to find some of the most lucrative trades, because of my love for biotechs.




                                                          Attachment H               PX 7, 440
This is where I built my worth. I found consistency in this industry. It's been my go-to
throughout my journey from $15,000 to over $6.5 million.

Now I use options to exploit it even further!

Take this example on VKTX.

This past September, I had alerted a trade on it.

Now look at that move between September 18th and 19th...




                                                m
                                                                                                 Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 134 of 188




Stock shot up over 100%...which is already a massive win.

But, when played with options, the results were multiplied!

   “Last week I have made $6K+ profits through 9/21 Call options on

                                         Attachment H                                PX 7, 441
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 135 of 188


   VKTX with just $350 investment. I choose calls over stocks here due to
    my portfolio size, but it paid me more than what stocks would have :)” -
                                     Amar N.

  Want to learn how to put those limited funds to work and manage your risk while doing so?

  It starts here. The Option Rocket.

  $1997 price and guarantee expiring soon.

  [i]
  Kyle Dennis
  Biotech Trader

Special




                                          Ill




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861


                                        Attachment H                             PX 7, 442
    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 136 of 188


Click Here to stop receiving emails from kyle@biotechbreakouts.com
Unsubscribe from all RagingBull emails




Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a broker/dealer with
either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
information presented on this website is solely for informational purposes, is not intended to be used as a personalized investment
recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or objectives. The owners,
employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this website, but all such
individuals are buying and selling such securities for their own account. These individuals do not engage in any trades with customers. The
buying and selling of securities by these individuals is not part of a regular business of buying and selling securities. Past performance is
NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell or the solicitation of an offer to buy,
nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine
for themselves what specific investments to make or not make and are urged to consult with their own independent financial advisors with
respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should seek the
advice of a qualified securities professional before making any investment, and investigate and fully understand any and all risks before
investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including but not
limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we
undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information current. Also be
aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in securities that may be
discussed on this website or newsletter, but all such positions are held for such representative’s own account. Past results are not indicative
of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual figures from the
portfolios Kyle Dennis manages on behalf of RagingBull.com, LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your subscription.
Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                            Attachment H                                                      PX 7, 443
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 137 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: [Watch FREE] Trade Anatomy Lesson
Date:            Saturday, May 16, 2020 3:22:21 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Wednesday, May 1, 2019, 04:30:22 PM CDT
Subject: [Watch FREE] Trade Anatomy Lesson




                                                          Ill




   I’ve had a lot of emails about my historical day this past Friday.



                                                Attachment H            PX 7, 444
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 138 of 188

Yes, the day I hit SIX 100% winners.

So, here is what you've been asking for!

A walk through of how I targeted, executed, and doubled up on each trade!




                                           Ill




                   *Upgraded Guarantee Details at End of Video*




Kyle Dennis
Biotech Trader




                                    Attachment H                            PX 7, 445
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 139 of 188

Special




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Click Here to stop receiving emails from kyle@biotechbreakouts.com
  Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
  as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
  needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
  viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
  not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
  business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
  not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
  hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
  make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
  The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified



                                                          Attachment H                                                PX 7, 446
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 140 of 188

securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                       Attachment H                                                PX 7, 447
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 141 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: Mortal Lock: Buying Calls on this Small Electric Car Maker
Date:            Saturday, May 16, 2020 3:25:13 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Friday, May 3, 2019, 12:12:34 PM CDT
Subject: Mortal Lock: Buying Calls on this Small Electric Car Maker




                                                            Ill




   Good afternoon,



                                                    Attachment I                  PX 7, 448
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 142 of 188

The Mortal Lock Trade: This stock is extremely liquid. Be sure to get the price YOU
want. I think there is tremendous upside here, so I’m not too worried about the initial
buy price, but the lower price you get obviously the better. I bought 250 NIO June 21,
2019 $6 calls at .20.

The Guarantee Rules (for the new Mortal Lock buyers): If you are a new Option
Rocket buyer as of April 25th, 2019, and as long as you put in $250 into this trade,
you qualify for my guarantee. Remember, my guarantee is that you will make at least
$1997 (the cost of this service) on the trade, as long as you put in over $250 - if you
do not make the cost of the service by the time the trade is over, all you have to do is
call or email in to request another year on me! That means I’m seeing over 800%
upside overall here! As an example however, if you put in $2,000 and it goes up 100%
and you make $2,000 - I have fulfilled my guarantee. As a bonus, the guarantee also
extends to the PRICE THAT YOU BUY AT, not my personal results! Make sense?!

The Report:

NIO Inc, is an electric auto manufacturer based here in the United States. However,
they are mainly targeting the Chinese market. As a product, many of their cars are
futuristic and simply beautiful. Take a look at one of their high end cars:




                                     Attachment I                            PX 7, 449
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 143 of 188




The company’s shares rallied huge earlier this year from about $6 to $10 on being on
the 60 minutes program in February. Afterwards, both NIO and a comparator KNDI
dumped back down.

Now we are trading just off all time lows and sentiment is extremely poor. There was a
recent fire, they laid off employees at one of their offices in San Francisco, and traders
are screaming on the message boards.

So, why buy?

This is step one of my formula!

A former loved name is now beaten down near 52 week lows. All the bad news has
seemingly come out and expectations are low. That means any good news that
comes out will allow for an outsized pop to the upside.

Additionally, there is a larger than average short interest, which will add to the pop on


                                      Attachment I                             PX 7, 450
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 144 of 188

any news over the next two months.

The company “could” have an earnings call sometime in early June, per their
estimated date.

Immensely speculative, but recently some rumors surrounding Apple joining up with
NIO just came out as well. Peep the headline below:




                                             Ii]




I doubt this actually materializes into anything (I don’t like to rely on rumors for my
main thesis), but any news regarding that would be humongous for the company. I
wanted you guys to be aware first, and I’ll just leave it at that, since I don’t see it very
likely to happen.

In essence, this is very similar to our previous plays on the big SNAP and AMRN
wins. A stock that was formerly loved, now beaten up on bad times, with a couple of
nice catalysts and rumors afoot.

Bonus trade: For you more advanced at options, you could reduce your risk on this



                                        Attachment I                              PX 7, 451
    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 145 of 188

  trade to essentially nothing by selling some closer dated puts. I sold 250 of the NIO
  May 17, 2019 $4.50 puts for .17. That means if the stock stays above $4.50 by May
  17th, I’ll collect about $5,000 and reduce my risk to just .02 a contract, nearly nothing!

  Let’s go baby!

  Cheers,



  Kyle Dennis
  Biotech Trader

Special




                                             Ii]




                                        Attachment I                             PX 7, 452
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 146 of 188

RagingBull, LLC
62 Calef Hwy. #233, Lee, NH 03861

Manage Email Preferences | Unsubscribe All*

       * Unsubscribe All will block our premium alert service from sending you any e-mails in the future,
                    you will need to contact support to give us permission to e-mail you again.

                               This e-mail was sent to the following lists: Option Rocket




Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified
securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                        Attachment I                                                PX 7, 453
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 147 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: Option Rocket: Update on NIO!
Date:            Saturday, May 16, 2020 3:25:48 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Wednesday, May 15, 2019, 09:38:36 AM CDT
Subject: Option Rocket: Update on NIO!




                                                          Ill




   Good afternoon,

                                                    Attachment J   PX 7, 454
A couple of positive developments on NIO I wanted to bring to your attention
today!

1. Yesterday, there was an article that Nissan was looking to
partner/merge/acquire a Chinese Electric Vehicle company! NIO was not
mentioned in the article, but the speculation of a large company wanting to get
into the China market was viewed positively for NIO. You can read that article
here.

2. Today, the company announced that they will have an earnings
announcement May 28th at 8 am.

3. Also, today President Trump announced a 6 month delay in implementing
auto tariffs, which is great for the automobile industry! We are seeing shares of
NIO move higher on that as well.

So, a couple updates to the actual position!

The NIO calls at trading right now at .21. So it is slightly up from my buy point.
With the positive news and upcoming earnings call, I expect shares to move
higher in the next couple weeks and for those calls to appreciate. If they have a
better than expected earnings call (with sentiment so low), we could get a great
pop. This gives us a defined catalyst date.

For those of you that took the "bonus trade" of selling to open the NIO puts for
around .17, those are currently up 60% and are looking like they will be a
100% win. That will almost completely fund the call position and give you a risk
free way to play them! Really working well there so far. Just need shares to
close over $4.50, which is looking very likely right now.

Cheers,

[I]
Kyle Dennis
Biotech Trader
                                                                                     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 148 of 188




                                   Attachment J                         PX 7, 455
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 149 of 188

Special




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Manage Email Preferences | Unsubscribe All*

        * Unsubscribe All will block our premium alert service from sending you any e-mails in the future,
                      you will need to contact support to give us permission to e-mail you again.

                                 This e-mail was sent to the following lists: Option Rocket




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
  as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
  needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
  viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do



                                                          Attachment J                                               PX 7, 456
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 150 of 188

not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified
securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                        Attachment J                                                PX 7, 457
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 151 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: Option Rocket: Collecting Cash on NIO for 75% win!
Date:            Saturday, May 16, 2020 3:26:10 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Thursday, May 16, 2019, 01:27:33 PM CDT
Subject: Option Rocket: Collecting Cash on NIO for 75% win!




                                                          Ill




   Good afternoon,

                                                  Attachment J            PX 7, 458
                                                                     I bought to close my NIO puts at .03 for about 75% and collected around
                                                                     $3,500. If the stock stays above $4.50 tomorrow, this will be a 100% win for
                                                                     those still holding.
                                                                     Remember, this was the "bonus" trade at the bottom of the Mortal Lock, to help
                                                                     reduce risk even further.
                                                                     This makes my cost basis on the NIO play around just .06 cents a contract!
                                                                     That's super low risk given the upside potential here.
Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 152 of 188




                                                                     If you did the same tweet me here on twitter and let me know.
                                                                     I'm interested to see how many people played that idea and profited.
                                                                     Cheers,
                                                                     [I]




                                                                     Kyle Dennis
                                                                     Biotech Trader
                                                                                                       Attachment J                         PX 7, 459
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 153 of 188

Special




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Manage Email Preferences | Unsubscribe All*

        * Unsubscribe All will block our premium alert service from sending you any e-mails in the future,
                      you will need to contact support to give us permission to e-mail you again.

                                 This e-mail was sent to the following lists: Option Rocket




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
  as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
  needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
  viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do



                                                          Attachment J                                               PX 7, 460
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 154 of 188

not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified
securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                        Attachment J                                                PX 7, 461
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 155 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: Option Rocket: NIO beats earnings, update!
Date:            Saturday, May 16, 2020 3:26:29 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Tuesday, May 28, 2019, 10:17:59 AM CDT
Subject: Option Rocket: NIO beats earnings, update!




                                                          Ill




   Good afternoon,

                                                  Attachment J    PX 7, 462
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 156 of 188


NIO reported earnings today and there are some definite positive takeaways! I'll
give you the rundown.

  1. The company beat 1Q expectations. In the first quarter estimates were
     1.54B Yuan and they beat with 1.63B Yuan in revenues. They also beat on
     EPS numbers and deliveries of their new SUV beat expectations as well.
     All good!
  2. On the downside, 2Q expectations were a slight miss going forward. They
     cited a tough Chinese economy as one issue (which makes sense
     because of the trade war).
  3. On a huge positive, they announced that they are set to receive up to 10B
     Yuan as an investment from E-Town capital to build out their factories and
     increase production. The final details should be finalized soon.

Now, what does this all mean for the position? Well, it's a mixed bag. The stock
so far is reacting well, with shares up about 5% as I'm typing. However, due to
the trade war and other electric car companies falling, NIO has slid down almost
$1 in anticipation of the earnings. I think shares are heading higher, but we really
need a bigger piece of news to accelerate things further.

There are about a little over 3.5 weeks until the expiration of these options, so
I'm holding on tight for now.

I'll give a further update early next week when the market has fully digested the
news.

Cheers,


Kyle Dennis
Biotech Trader




                                   Attachment J                          PX 7, 463
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 157 of 188

Special




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Manage Email Preferences | Unsubscribe All*

        * Unsubscribe All will block our premium alert service from sending you any e-mails in the future,
                      you will need to contact support to give us permission to e-mail you again.

                                 This e-mail was sent to the following lists: Option Rocket




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
  as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
  needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
  viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do



                                                          Attachment J                                               PX 7, 464
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 158 of 188

not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified
securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                        Attachment J                                                PX 7, 465
              Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 159 of 188

Robbins, Colleen B.

From:                            Ugo Diribe
Sent:                            Saturday, May 16, 2020 3:27 PM
To:                              Robbins, Colleen B.; Tavares, Michelle
Subject:                         Fw: [BioTechBreakouts] Re: Re: Option Rocket: Bought CARA calls




Best regards, Ugo.


----- Forwarded Message -----
From: Michael (BioTechBreakouts Support) <kyle@biotechbreakouts.com>
To: Ugo Diribe
Sent: Wednesday, May 29, 2019, 11:37:05 AM CDT
Subject: [BioTechBreakouts] Re: Re: Option Rocket: Bought CARA calls

##- Please type your reply above this line -##


Your request (535957) has been solved. To reopen this request, reply to this email. See the latest comments below:




           Michael (BioTechBreakouts)
           May 29, 12:37 PM EDT

           Hi Ugo,


           Kyle sent out an update yesterday for NIO.


           You can review that email and see if it's still a viable trade for you.


           Sincerely,


           Michael



           Ugo Diribe
           May 29, 12:35 PM EDT

           Good morning,
           Any new guidance on NIO and the Mortal lock?? 23 days to expiry and a lot of money at risk
           Best regards, Ugo.




                                                         1
                                                  Attachment K                               PX 7, 466
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 160 of 188

On Wednesday, May 29, 2019 08:47:57 AM CDT, Kyle Dennis <kyle@biotechbreakouts.com>
wrote:



|
||
|
|
||

|

|
|
|
|
Good morning,

I bought 20 CARA June 21 2019 $22.50 calls at $1.07.

The company had great Phase 3 data this morning and I think this will be going much higher
over the next few weeks as institutions buy in.

Not many expected this data to be good, so I think the funds are going to add into this over
the next week.

There's a gap below, so if the market is super weak, I might add to it if the stock dips into that
gap.

Cheers,



Kyle Dennis
Biotech Trader
|

|



||

|
|




                                           2
                                     Attachment K                           PX 7, 467
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 161 of 188

|
|

RagingBull, LLC
62 Calef Hwy. #233, Lee, NH 03861

Manage Email Preferences | Unsubscribe All*

* Unsubscribe All will block our premium alert service from sending you any e-mails in the
future, you will need to contact support to give us permission to e-mail you again.


This e-mail was sent to the following lists: Option Rocket
|

|



|
||

|



|
| Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as
an investment adviser nor a broker/dealer with either the U. S. Securities & Exchange
Commission or any state securities regulatory authority. Users of this website are advised that
all information presented on this website is solely for informational purposes, is not intended
to be used as a personalized investment recommendation, and is not attuned to any specific
portfolio or to any user's particular investment needs or objectives. The owners, employees
and writers of RagingBull.com may engage in securities trading that is discussed or viewed on
this website, but all such individuals are buying and selling such securities for their own
account. These individuals do not engage in any trades with customers. The buying and selling
of securities by these individuals is not part of a regular business of buying and selling
securities. Past performance is NOT indicative of future results. Furthermore, such information
is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be
construed as a recommendation to buy, hold or sell (short or otherwise) any security. All users
of this website must determine for themselves what specific investments to make or not make
and are urged to consult with their own independent financial advisors with respect to any
investment decision. The reader bears responsibility for his/her own investment research and
decisions, should seek the advice of a qualified securities professional before making any
investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to


                                             3
                                      Attachment K                             PX 7, 468
               Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 162 of 188

           be reliable and written in good faith, but should be independently verified, and no
           representation or warranty of any kind, express or implied, is made, including but not limited
           to any representation or warranty concerning accuracy, completeness, correctness, timeliness
           or appropriateness. In addition, we undertake no responsibility to notify such opinions,
           analyses or information or to keep such opinions, analyses or information current. Also be
           aware that owners, employees and writers of and for RagingBull.com, LLC may have long or
           short positions in securities that may be discussed on this website or newsletter, but all such
           positions are held for such representative’s own account. Past results are not indicative of
           future profits. This table is accurate, though not every trade is represented. Profits and losses
           reported are actual figures from the portfolios Kyle Dennis manages on behalf of
           RagingBull.com, LLC.


           If you have a current active subscription with Biotech Breakouts you will need to contact us
           here if you want to cancel your subscription. Opting out of emails does not remove you from
           your service at BiotechBreakouts.com. |

           |

           |

           |


]


Thank You for Contacting Support.

[OLV6KM-8E5Z]




                                                      4
                                                Attachment K                           PX 7, 469
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 163 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: Option Rocket: NIO Update, the Guarantee, and More!
Date:            Saturday, May 16, 2020 3:27:04 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Monday, June 3, 2019, 11:51:51 AM CDT
Subject: Option Rocket: NIO Update, the Guarantee, and More!




                                                         Ill




   Good afternoon,



                                                 Attachment L              PX 7, 470
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 164 of 188


I’m writing you here today to give you an update on the NIO trade. Below I explain
what happened, what to do now, why I have your back, and how I’ll be working 10
times harder for you as I put the finishing touches on some killer ideas.

I’ll also discuss what you’ll need to do to claim your personal guarantee from me!

What Happened?

Part of finding these picks that can go up 500% or more is picking stocks that have
been oversold and beaten down.

That is exactly what I did for previous huge winners, SNAP and AMRN.

Remember the formula? You find a beaten down company with a big upcoming event
and then pick the cheapest options you can find in the future.

However, anything that gets oversold can definitely become even more oversold - and
that’s exactly what happened here. The bad news got worse. The reason why this
idea didn’t work is very simple. Let me explain...

I purchased these NIO calls in May. It turns out that May was the worst month in the
stock market all year. Every week for the month (five in a row) were all red.

The company did have an earnings call, which had lots of positive news. They beat
expectations and also got $1.5B in funding to build a new factory. However, those
positives didn’t outweigh the overall market negatives.

NIO sank lower.

The China trade talks pushed down shares (this is a Chinese company). Now, the
tariffs don’t directly affect NIO, but investors have been selling Chinese companies
with no regard. Check out the charts on BIDU, BABA, and JD. All are down 20% or
more over the last month.

Additionally, NIO’s biggest comparator is obviously TSLA. The company did an
offering mid May, which pushed sentiment for the electric vehicle space even lower.
Shares of TSLA are down near 50% on the year and pushing 52 week lows. KNDI
(another electric vehicle maker) is also pushing lower.

So to summarize, mediocre earnings, bad market conditions, and extremely poor
sentiment in the electric vehicle space all negatively affected NIO’s performance.

But like I said - the reason why I bought it remains completely sound! It follows the
formula that has led me to discover multiple 400-1000% winners. This same KIND OF


                                     Attachment L                           PX 7, 471
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 165 of 188

ANALYSIS has crushed it for us in the past - and there will definitely be more to come!

What Now?

To put it bluntly, this pick failed. My research was right, but… we had some REALLY
bad timing. Now, we do have 3 weeks here to have some sort of surprise news come
out to remedy some of this trade, but this would be unlikely.

I will be holding my position for the next 3 weeks, since there is no sense in selling it
for a cent just to book the loss. Like I said, there is always a chance something
amazing happens.

The option will expire on June 21st after the market closes if shares don’t climb above
$6. You won’t need to take any action. This will be marked as a losing trade and your
broker will take the options out of your account before that coming Monday.

So, I’m hoping some news comes out for us! Remember, there have been rumors
about AAPL partnering with NIO. However, the chance of that happening is slim.

I’ve Got Your Back!

I know you put a lot of faith into me on this pick and I thought I was going to be 100%
right. I have my real money in this trade and I’m losing right along with you.

Sometimes the stock market just kicks your butt.

The key is to get back in the saddle!

I’m closing in on $7,000,000 in career trading profits and I want you to be reassured
that we are going to battle back.

I’m going to prove that you made the correct choice by joining with me over the next
year.

This is just one pick and we’ll have numerous killer ideas over the next year - so stick
with me!

I’ve booked thousands of winners over the past 5 years and I’m pushing forward with
some fantastic ideas.

Remember, you joined with me for ALL the picks - not just 1.

This NIO trade has not worked out. I put my reputation on this play and now I’m going
to work 10 times harder to gain your respect back and put more money in your


                                        Attachment L                            PX 7, 472
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 166 of 188

pockets.

The Guarantee

If you were a new buyer, I’m 100% honoring my guarantee as I promised.

I am a man of my word and I will give you the full update on how to claim your free
year with me after the option is closed on June 21st. There’s always a small chance of
news, but if there isn’t, I’ll be working for you for another year on me.

I’ll give you an update every Monday on NIO until the 21st because there is no
way I’m sweeping this failure under the rug.

I will highlight the news and potential until you get your free year.

I’ll be there by your side and we have hundreds of great picks coming together.

Stay tuned!

Cheers,




Kyle Dennis
Biotech Trader




                                      Attachment L                         PX 7, 473
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 167 of 188

Special




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Manage Email Preferences | Unsubscribe All*

        * Unsubscribe All will block our premium alert service from sending you any e-mails in the future,
                      you will need to contact support to give us permission to e-mail you again.

                                 This e-mail was sent to the following lists: Option Rocket




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
  as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
  needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
  viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do



                                                         Attachment L                                                PX 7, 474
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 168 of 188

not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified
securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                        Attachment L                                                PX 7, 475
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 169 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: Option Rocket: Sticking with it! And Updates!
Date:            Saturday, May 16, 2020 3:27:20 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Monday, June 10, 2019, 12:09:57 PM CDT
Subject: Option Rocket: Sticking with it! And Updates!




                                                           Ill




   Good afternoon,

                                                   Attachment M      PX 7, 476
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 170 of 188


As I promised last Monday, I would be providing you with an update on the NIO
trade every Monday until June 21st.

If you missed it, I want you to sign in and be sure to read it here. No sweeping
this under the rug!

I'm here by your side.

There has been some positive developments coming out regarding NIO, but not
enough to move the needle for the calls. It is apparent to me that China is
looking to push forward with Electric Vehicle development and be supportive
longer term in growing this industry. That's all positive, but not enough to boost
shares enough over $6. That would require something huge.

So, I'm just sticking with the position for two more weeks. I am hopeful still, but it
is not likely that this trade is remedied.

Sticking with it...

As I also promised, I would be working on killer ideas for you. Some of those
ideas will be quick hitters and others more longer term holds.

I put two of those trades on so far since our note:

Just this morning we played TLRY, which we already locked in about 120%
gains in just a few hours! I still have half my position there and think we could get
even more. I'll update you when I decided to take all my profits off the table.

Last week I also bought XXII calls and detailed a strategy that I think can lock in
100% or more gains and allow us to play the big 'billion dollar opportunity" in
December for FREE.

This is the same strategy I'm utilizing on MRNS.

So, it is extremely important to remember that you bought Option Rocket to be
with me in hundreds of trades over the next couple years. I'll be working extra
hard to prove my worth to you.

Sometimes trades do not work out, but most will. And that is how I've built my
fortune in the stock market.

The Guarantee...

I will continue with another NIO update on June 17th. Remember, we do have
until the 21st here for something wild to happen.

On June 24th, I will provide you with the details necessary to acquire your
second year of Option Rocket for free on me - as promised.

Now I'm off to do some more research to find you another 100% winner.

                                    Attachment M                            PX 7, 477
  Cheers,




  Ii]
  Kyle Dennis
  Biotech Trader

Special




                                                     Ill
                                                                                                              Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 171 of 188




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Manage Email Preferences | Unsubscribe All*

        * Unsubscribe All will block our premium alert service from sending you any e-mails in the future,


                                                Attachment M                                      PX 7, 478
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 172 of 188

                    you will need to contact support to give us permission to e-mail you again.

                               This e-mail was sent to the following lists: Option Rocket




Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified
securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                       Attachment M                                                 PX 7, 479
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 173 of 188


From:            Ugo Diribe
To:              Robbins, Colleen B.; Tavares, Michelle
Subject:         Fw: Option Rocket: Final NIO Update and Instructions Coming!
Date:            Saturday, May 16, 2020 3:27:40 PM




Best regards, Ugo.


----- Forwarded Message -----
From: Kyle Dennis <kyle@biotechbreakouts.com>
To:
Sent: Monday, June 17, 2019, 01:41:51 PM CDT
Subject: Option Rocket: Final NIO Update and Instructions Coming!




                                                          Ill




   Good afternoon,

                                                  Attachment N                  PX 7, 480
  Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 174 of 188


As promised, we will have a NIO update every Monday until the end of the
position.

So here's the nitty gritty...

The play obviously did not go as I planned. There were several reasons as to
why it didn't work, which I highlighted in my report a few weeks ago.

I will be working extra hard for you to make up for this call that didn't work out,
and recouping those losses as quickly as I can.

There hasn't been anything notable to report on since last week and it's looking
like the position will come to a final close this Friday.

Your Instructions...

The NIO calls expire June 21st 2019 at 4 PM eastern. If there isn't significant
news to get shares over $6, these will expire. This scenario is very likely. You
don't need to take any further action. Your broker will do that for you.

Come Monday you'll have a fresh portfolio ready to ride higher over the coming
year.

I'm excited and you should be too. A clean slate!

The Guarantee...

On Monday, I will give you instructions on how to take advantage of the
guarantee. You will need to simply call in and talk to one of our VIP team
leaders.

They will take care of you!

I'll give you all those details on Monday! Until then, we'll have some more trades
this week!

To a new future!

Cheers,

[I
Kyle Dennis
Biotech Trader




                                    Attachment N                           PX 7, 481
     Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 175 of 188

Special




  RagingBull, LLC
  62 Calef Hwy. #233, Lee, NH 03861

  Manage Email Preferences | Unsubscribe All*

        * Unsubscribe All will block our premium alert service from sending you any e-mails in the future,
                      you will need to contact support to give us permission to e-mail you again.

                                 This e-mail was sent to the following lists: Option Rocket




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
  as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
  needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
  viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do



                                                         Attachment N                                                PX 7, 482
   Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 176 of 188

not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
make or not make and are urged to consult with their own independent financial advisors with respect to any investment decision.
The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified
securities professional before making any investment, and investigate and fully understand any and all risks before investing. All
opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or
information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of RagingBull.com,
LLC.

If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                        Attachment N                                                PX 7, 483
      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 177 of 188


From:              Ugo Diribe
To:                Robbins, Colleen B.
Subject:           Messenger Chat with Kyle Dennis
Date:              Monday, August 31, 2020 1:36:26 PM


Hi Coleen,

Attached is a snippet of the chat with Kyle fyi.

I have not seen the document for review. Can you check if the email was sent?

Thanks

                                                                                                  ....
                                                                              +
               Kyle W Dennis

                             Hi Kyle,
                             I appreciate your leadership and generosity. I joined your
                             service recently and so far, I'm not usua lly able to get in on
                             the prices on your alerts. Meaning I have sustained losses
                             where you made 100% in many cases.
                             Is there a way you can let l.115 in on some of the Tickers you are
                             monitoring so I can be better prepared to jump when you
                             give the go ahed?




             Hi Ugo, t hanks for messagin,g me! Giv,e e one second t o
              y pe right back. In th e mea ti me, be sure to watc t he• r,eplay
             of my M o rta l Loe t raining sessio n! The Mortal Lock sessio n
             prom ises o show yo how you cou ld lock in t rades wi h 100-
             1000% po' ,ent ial. You won't w a t t o mis,s it Click ere to gain
             instant access-- > htt p:/Jbi .ly/fb-mort reP-_




             I ca 't

               hat's i lleg al


                                                                 Ok. I didn't know that. Thanks



                                                fype a message ...

Best regards, Ugo.


                                                  Attachment O                               PX 7, 484
Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 178 of 188




                           Attachment O                    PX 7, 485
                                                                                      Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 179 of 188




11'!1    <El    !J   Your Subscriptions                                                                                                                                                                                  X

                     0                    I:\   httpsV/app.ragingbull.com/member/subscnp110ns
                                                                                                                                                                                                      *
  ~ RagingBull                                                                                                                                                                                              Ugo Dlrlbe


  NaVigatlon                                                 Your Subscriptions

        it     Dashboard




                                                                                                                         e
                                                                                                                                                                                       Cancel
        (i) Your Account

        P    ChatRooms


        a) Courses
                                                                                                                        Option Rocket
        ~ Optlon Rocket
                                                                    Kyle's coveted options service. You get LIVE streaming access to his portfoho, trade alerts via emaJl and text message
                                                                            with detailed reasoning. and his option video lessons. You'll have Inside access to his C.A.S.-1 systeml



                                                                     201~7-19                                 2021-04-29                              S1.997.00
                                                                      tart Date                               ,._ ~xt B111 Date                        Bl 11ng Amount


                                                                                 Credit Card         Default card


                                                                                                                          IMMF




                                                                                                                                                            Attachment P                        PX 7, 486
            Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 180 of 188


RagingBull.com, LLC                                                                                  Receipt
62 Calef Hwy Ste 233                                                                  Receipt number     2314-0913
Lee NH 03861                                                                          Invoice number 6E16233-0002
United States                                                                         Date paid       July 19, 2019
+1 833-265-1270                                                                       Payment method VISA – -
support@ragingbull.com


Paid by
Ugo Diribe. Created by
dashboard.




$999.00 paid on July 19, 2019

  Description                                                    Qty     Unit price                       Amount


  JUL 19, 2019


  Weekly Money Multiplier Lifetime Upgrade                       1       $999.00                          $999.00


  JUL 19, 2019 – JUL 19, 2020


  Trial period for Weekly Money Multiplier                       1       $0.00                              $0.00


                                                                         Subtotal                         $999.00


                                                                         Amount paid                      $999.00




Questions? Contact RagingBull.com, LLC at support@ragingbull.com or call at
+1 833-265-1270.                                                                              2314-0913 – Page 1 of 1

                                                  Attachment P                                 PX 7, 487
          Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 181 of 188


[WeeklyMoneyMultiplier] Re: Restore My Subscription

From: Michael (WeeklyMoneyMultiplier) (support@weeklymoneymultiplier.com)
To:

Date: Tuesday, August 13, 2019, 08:54 AM CDT



 ##- Please type your reply above this line -##

 Your request (589593) has been solved. To reopen this request, reply to this email. See the latest
 comments below:




              Michael (WeeklyMoneyMultiplier)
      I       Aug 13, 9:54 AM EDT

              Hi Ugo,


              I have reviewed the rest of your account, and found the previous payment
              made in March. I have since restored your access to Weekly Money Multiplier.


              Sincerely,


              Michael




              Ugo Diribe
      B       Aug 12, 7:01 PM EDT

              Hi Michael,
              I have checked today. My Weekly Money Multiplier (WMM) subscription is not
              restored. It appears you do not intend to resolve this matter in good faith. I
              would like to reiterate that you restore my WMM subscription of 15 March
              2019 , or refund the money ($1497) I paid for the subscription. Let me know
              what direction you decide to go.

              Best regards,
              Ugo.

              On Sunday, August 11, 2019 05:15:16 PM CDT, Ugo Diribe
                                         wrote:


                                           Attachment Q                               PX 7, 488
               Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 182 of 188



                                  Hi Michael,
                                  To provide additional clarification, here is the sequence of events:
                                  1. 15 March 2019: - Signed up for Weekly Money Multiplier ($1497)2. 25 April
                                  2019: - Signed up for Options Rocket ($1997)
                                  3. 01 August 2019:- Discovered unauthorized charge of $999 on my card
                                  from Raging Bull on 17 July 2019.
                                  Contacted Raging Bull Customer Service to resolve the issue, but faced an
                                  unreasonable situation.
                                  Therefore, understand that refunding the unauthorized charge of $999, has
                                  nothing to do with my subscriptions, which are in place before the charge of
                                  17 July 2019. That's why I demand that if you choose to no longer provide the
                                  WMM service, then refund the $1497 I paid for that subscription. You should
                                  not deny service and still keep the subscription payment. It doesn't work that
                                  way.
                                  I hope this clarifies.
                                  Best regards,
                                  Ugo.

                                  On Sunday, August 11, 2019 10:36:57 AM CDT, Ugo Diribe
                                                                                                                         wrote:


                                  Hi Michael, I had since requested to speak with you, but customer service
                                  blocked that opportunity.
                                  The $999 is an unauthorized charge and has nothing to do with my original
                                  subscription of Weekly Money Multiplier. Refunding the $999 is completely
                                  separate from my subscription.
                                  Please recognize, I’m entitled to receive a service I paid for in March 2019. I
                                  have had this service since March. Why do you choose to tamper with a
                                  service I paid for and has been using since March? What is the connection
                                  between my original WMM subscription and a separate case of unauthorized
                                  charge? If you decide to provide the WMM Service, then refund the $1495
                                  which you charged on 15 March 2019.
                                  I hope I’m making sense. Thank you.
                                  Ugo

                                  Sent from my iPhone


..............................................................................................................................................................................................................................................................................................................

                                  Ugo Diribe
                                  Aug 11, 6:15 PM EDT



                                                                                                                               Attachment Q                                                                                                                      PX 7, 489
               Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 183 of 188

                                  Hi Michael,
                                  To provide additional clarification, here is the sequence of events:
                                  1. 15 March 2019: - Signed up for Weekly Money Multiplier ($1497)2. 25 April
                                  2019: - Signed up for Options Rocket ($1997)
                                  3. 01 August 2019:- Discovered unauthorized charge of $999 on my card
                                  from Raging Bull on 17 July 2019.
                                  Contacted Raging Bull Customer Service to resolve the issue, but faced an
                                  unreasonable situation.
                                  Therefore, understand that refunding the unauthorized charge of $999, has
                                  nothing to do with my subscriptions, which are in place before the charge of
                                  17 July 2019. That's why I demand that if you choose to no longer provide the
                                  WMM service, then refund the $1497 I paid for that subscription. You should
                                  not deny service and still keep the subscription payment. It doesn't work that
                                  way.
                                  I hope this clarifies.
                                  Best regards,
                                  Ugo.

                                  On Sunday, August 11, 2019 10:36:57 AM CDT, Ugo Diribe
                                                                                                                         wrote:


                                  Hi Michael, I had since requested to speak with you, but customer service
                                  blocked that opportunity.
                                  The $999 is an unauthorized charge and has nothing to do with my original
                                  subscription of Weekly Money Multiplier. Refunding the $999 is completely
                                  separate from my subscription.
                                  Please recognize, I’m entitled to receive a service I paid for in March 2019. I
                                  have had this service since March. Why do you choose to tamper with a
                                  service I paid for and has been using since March? What is the connection
                                  between my original WMM subscription and a separate case of unauthorized
                                  charge? If you decide to provide the WMM Service, then refund the $1495
                                  which you charged on 15 March 2019.
                                  I hope I’m making sense. Thank you.
                                  Ugo

                                  Sent from my iPhone


..............................................................................................................................................................................................................................................................................................................




                                                                                                                               Attachment Q                                                                                                                      PX 7, 490
    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 184 of 188



    Hi Michael,
    I had since requested to speak with you, but customer service blocked that
    opportunity.

    The $999 is an unauthorized charge and has nothing to do with my original
    subscription of Weekly Money Multiplier. Refunding the $999 is completely
    separate from my subscription.

    Please recognize, I’m entitled to receive a service I paid for in March 2019. I
    have had this service since March. Why do you choose to tamper with a service
    I paid for and has been using since March? What is the connection between my
    original WMM subscription and a separate case of unauthorized charge?
    If you decide to provide the WMM Service, then refund the $1495 which you
    charged on 15 March 2019.

    I hope I’m making sense. Thank you.

    Ugo

    Sent from my iPhone




          Ugo Diribe
          Aug 11, 11:37 AM EDT



          Michael (WeeklyMoneyMultiplier)
I         Aug 10, 1:51 PM EDT

          Hi Ugo,


          It looks like your subscription was refunded due to a dispute made with your
          credit card company and we have since taken you off of Weekly Money
          Multiplier.


          Sincerely,


          Michael




                                      Attachment Q                            PX 7, 491
    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 185 of 188


        Ugo Diribe
B       Aug 10, 1:47 PM EDT

        In March 2019, I paid $1497 for annual subscription of WMM. At this time,
        You have blocked or deleted my subscription for the past one week. You must
        either refund my money which you collected or provide the service I paid you
        for, without further delay.



]

Thank You for Contacting Support.


[3QVZZ9-X64Z]




                                      Attachment Q                      PX 7, 492
                    Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 186 of 188



                                       Better Business Bureau®


Thank you for using the Better Business Bureau's Online Complaint System.
Your complaint has been assigned case # 16068041.
Correspondence regarding this complaint will be emailed to :
Please print a copy of this for your records.

Filed on : August 6 2019




----
Filed by :
Ugo Diribe

Katy TX

Filed against :
Raging Bull LLC
62 Calef Hwy #233
Lee NH 03861

Complaint Description:
Raging Bull stole $999= from my credit card without authorization. I signed up for the Raging Bull Options Rocket program where Kyle Dennis gave a guarantee of 800% return on the NIO 21 June 2019
"Mortal Lock" Options trade. So I took him up on the offer and signed up. After the trade turned out a disaster, Kyle Dennis promised to issue instructions about how to remediate the situation, but I did not
hear anymore from the group. So I called Raging Bull Customer Service and requested refund of my Options Rocket subscription, since I had paid $1997 for this service and lost the bulk of my account
value in the process, primarily because Kyle Dennis continued to advise to hold the account, even when it made sense to pull the plug. Well, the customere service (Jeff) informed me that Raging Bull
does not issue refund. Then I asked if the money could be transferred to my Weekly Money Multiplier (WMM) Service (another similar offering I was using since March 2019), because I wanted to quit
Options Rocket completely. The customer service refused and said I'd forfeit my $2k if I decided to quit Options Rocket after a few days. To placate me, he proposed a "life Time" membership offer of
Weekly Money Multiplier program - at no additional cost, being that I was already using WMM since March 2019. He said I would only need to pay $250 at renewal in March 2020 and not a full fee. To my
surpsise, I noticed that the customer service went ahed and billed $999 to my credit card without my knowledge and reset my account subscription, remiving all the history, to make appear like fresh
account. I have had multiple phone calls with raging bull customer to demand refund, but they claim that that I had accepted "life Time" and therefore, will not refund the unauthorized robbery. I have never
seen such brazen callousness and arrogance! At this time, I have had to cancel the credit card to prevent further assault on the card from these criminals. I have spent hours debating on the phone. I'm
stilll imagining if this is really happening - these rogues have somehow taken approximately $4500 from may card, for complete nonsense, and nothing to show for it - only massive losses in the Options
they claimed will win 800% profit.

Your Desired Resolution:
Full refund of my money: $1997 for the disastrous Options Rocket, $999 - for unauthorised charges.

This case will be reviewed by a complaint specialist at Better Business Bureau, and then forwarded to the business for their response. It is our policy to allow the business 10 working days to respond to
your complaint. Once the case has been processed by BBB, it cannot be deleted/withdrawn at the request of you or the business. You will be notified when the business has responded to your complaint.

What would you like to do next?
View the status of your complaint
Join our Consumer Club for consumer tips & tricks
Return to the BBB Homepage BBB Privacy Policy

                                  © 2019, International Association of Better Business Bureaus, Inc., separately incorporated
                                  Better Business Bureau organizations in the US, Canada and Mexico and BBB Institute for
                                                          Marketplace Trust, Inc. All rights reserved.




                                                                                         Attachment R                                                                     PX 7, 493
              Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 187 of 188



COMPLAINT ACTIVITY REPORT Case # 16068041                BBB Serving New Hampshire

Consumer Info:         Diribe, Ugo                             Business Info: Raging Bull LLC
                                                                          62 Calef Hwy # 233
                       Katy, TX                                           Lee, NH 03861-6701
                            -                                             833 265-1270



Location Involved:       (Same as above)

Consumer's Original Complaint :
Raging Bull stole $999= from my credit card without authorization.
I signed up for the Raging Bull Options Rocket program where Kyle Dennis gave a guarantee of
800% return on the NIO 21 June 2019 "Mortal Lock" Options trade. So I took him up on the offer
and signed up. After the trade turned out a disaster, Kyle Dennis promised to issue instructions
about how to remediate the situation, but I did not hear anymore from the group. So I called
Raging Bull Customer Service and requested refund of my Options Rocket subscription, since I had
paid $1997 for this service and lost the bulk of my account value in the process, primarily because
Kyle Dennis continued to advise to hold the account, even when it made sense to pull the plug.

Well, the customere service (Jeff) informed me that Raging Bull does not issue refund. Then I
asked if the money could be transferred to my Weekly Money Multiplier (WMM) Service (another
similar offering I was using since March 2019), because I wanted to quit Options Rocket
completely. The customer service refused and said I'd forfeit my $2k if I decided to quit Options
Rocket after a few days.

To placate me, he proposed a "life Time" membership offer of Weekly Money Multiplier program -
at no additional cost, being that I was already using WMM since March 2019. He said I would only
need to pay $250 at renewal in March 2020 and not a full fee.


To my surpsise, I noticed that the customer service went ahed and billed $999 to my credit card
without my knowledge and reset my account subscription, remiving all the history, to make appear
like fresh account.

I have had multiple phone calls with raging bull customer to demand refund, but they claim that
that I had accepted "life Time" and therefore, will not refund the unauthorized robbery. I have
never seen such brazen callousness and arrogance! At this time, I have had to cancel the credit
card to prevent further assault on the card from these criminals. I have spent hours debating on
the phone. I'm stilll imagining if this is really happening - these rogues have somehow taken
approximately $4500 from may card, for complete nonsense, and nothing to show for it - only
massive losses in the Options they claimed will win 800% profit.

Consumer's Desired Resolution:
Full refund of my money:$1997 for the disastrous Options Rocket, $999 - for unauthorised
charges.



08/06/2019             web BBB Complaint Received by BBB
08/07/2019             AF BBB Complaint Reviewed by BBB
08/07/2019             Otto EMAILSend Acknowledgement to Consumer
08/07/2019             Otto EMAILInform Business of Complaint
08/15/2019             WEB BBB RECEIVE BUSINESS RESPONSE : Hello Ugo,
                     Michael with Raging Bull. I'm sorry that you feel as if nobody would help. I
actually reviewed our call logs and listened to your conversation with our representative who
attempted to help you. You hung up on him. I'm sorry you didn't get your issue resolved in a

                                               Attachment R                            PX 7, 494
             Case 1:20-cv-03538-GLR Document 9-7 Filed 12/07/20 Page 188 of 188

timely manner, but it is difficult to help when we can't speak with you. I see that my representative
already refunded the $999 you requested. I'd be more than happy to refund the $1997 for the
Option Rocket service but I would need you to identify with BBB that you're Satisfied with the
result that I shared above. I look forward to hearing back from you. Thanks.
                      Pleasure,
                      Michael
08/16/2019              AF EMAILForward Business response to Consumer
08/27/2019              OttO BBB No Consumer Response- Assumed Resolved with Letter
08/27/2019              OttO EMAILInform Bus no Response from Cons - Closed Answered
08/27/2019              OttO BBB Case closed - Assumed RESOLVED
09/11/2019              AF BBB ReOpen the Complaint
09/11/2019              AF BBB RECEIVED CONSUMER REBUTTAL : Hi Michael,
                      I have faced difficulty trying to resolve this issue on phone. Its clear your
folks deliberately avoid my calls. I want my $1997 refund for Options Rocket. The service is not
useful to me. I neither use the service nor want it.
                      Thank you
09/11/2019              AF EMAILForward Consumer Rebuttal to Business
09/23/2019              OttO BBB No Response from Business re: Consumer Rebuttal
09/23/2019              AF EMAILResend Consumer Rebuttal to Business - Time Ext
09/30/2019              OttO BBB No Response from Business re: Consumer Rebuttal
09/30/2019              AF BBB RECEIVED BUSINESS' REBUTTAL RESPONSE : Ugo,
                      Good to hear from you again. I wanted to let you know that we have already
refunded the amounts of $999 and $1997. Is there something else I might be able to assist you
with? We look forward to resolving any issues with RagingBull. Let me know if you have any
questions or concerns. Thanks Ugo, I look forward to hearing from you.
09/30/2019              AF EMAILSend Business' Rebuttal Response
10/14/2019              OttO BBB No Response From consumer
10/15/2019              AF BBB No Consumer Response- Assumed Resolved with Letter
10/15/2019              Otto EMAILInform Bus no Response from Cons - Closed Answered
10/15/2019              Otto BBB Case closed - Assumed RESOLVED




                                               Attachment R                           PX 7, 495
